EXHIBIT 10.54.5

 

LOAN AGREEMENT

 

Dated as of October 4, 2016 Between

 

TREEMONT CAPITAL PARTNERS III, LP,

as Borrower and

 

STARWOOD MORTGAGE CAPITAL LLC,

as Lender

 










 

TABLE OF CONTENTS

ARTICLE 1  DEFINITIONS; PRINCIPLES OF CONSTRUCTION


1

Section 1.1

Specific Definitions


1

Section 1.2

Principles of Construction


18

 

 

ARTICLE 2 THE LOAN


18

Section 2.1

The Loan


18

Section 2.2

Interest Rate


18

Section 2.3

Loan Payments


19

Section 2.4

Prepayments


21

Section 2.5

Defeasance


22

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES


25

Section 3.1

Borrower Representations


25

Section 3.2

Survival of Representations


38

 

 

ARTICLE 4 BORROWER COVENANTS


39

Section 4.1

Borrower Affirmative Covenants


39

Section 4.2

Borrower Negative Covenants


49

 

 

ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION


52

Section 5.1

Insurance


52

Section 5.2

Casualty


57

Section 5.3

Condemnation


58

Section 5.4

Restoration


59

 

 

ARTICLE 6 CASH MANAGEMENT  AND RESERVE FUNDS


64

Section 6.1

Cash Management Arrangements


64

Section 6.2

Required Repairs Funds


64

Section 6.3

Tax Funds


66

Section 6.4

Insurance Funds


67

Section 6.5

FF&E Reserve Funds


67

Section 6.6

Intentionally Omitted


69

Section 6.7

Intentionally Omitted


69

Section 6.8

Intentionally Omitted


69

Section 6.9

Excess Cash Flow Funds


69

Section 6.10

Security Interest in Reserve Funds


69

Section 6.11

Property Cash Flow Allocation


71

 

 

ARTICLE 7 PROPERTY MANAGEMENT


72

Section 7.1

The Management Agreement


72

Section 7.2

Prohibition Against Termination or Modification


72

Section 7.3

Replacement of Manager


73

 

 

ARTICLE 8 PERMITTED TRANSFERS


73

Section 8.1

Permitted Transfer of the Property


73










 

 

 

Section 8.2

Permitted Transfers of Interest in Borrower


74

Section 8.3

Cost and Expenses


75

 

 

ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE


75

Section 9.1

Sale of Mortgage and Securitization


75

Section 9.2

Securitization Indemnification


77

Section 9.3

Intentionally Omitted


79

Section 9.4

Severance Documentation


79

 

 

ARTICLE 10 DEFAULTS


80

Section 10.1

Events of Default


80

Section 10.2

Remedies


83

Section 10.3

Lender's Right to Perform


84

Section 10.4

Remedies Cumulative


85

 

 

 

ARTICLE 11 MISCELLANEOUS


85

Section 11.1

Survival; Successors and Assigns


85

Section 11.2

Lender's Discretion


85

Section 11.3

Governing Law


86

Section 11.4

Modification, Waiver in Writing


86

Section 11.5

Delay Not a Waiver


86

Section 11.6

Notices


86

Section 11.7

Trial by Jury


88

Section 11.8

Headings


88

Section 11.9

Severability


88

Section 11.10

Preferences


88

Section 11.11

Waiver of Notice


89

Section 11.12

Remedies of Borrower


89

Section 11.13

Expenses; Indemnity


89

Section 11.14

Schedules Incorporated


90

Section 11.15

Offsets, Counterclaims and Defenses


91

Section 11.16

No Joint Venture or Partnership; No Third Party Beneficiaries


91

Section 11.17

Publicity


91

Section 11.18

Waiver of Marshalling of Assets


92

Section 11.19

Waiver of Offsets/Defenses/Counterclaims


92

Section 11.20

Conflict; Construction of Documents; Reliance


92

Section 11.21

Brokers and Financial Advisors


92

Section 11.22

Exculpation


93

Section 11.23

Prior Agreements


96

Section 11.24

Servicer


96

Section 11.25

Joint and Several Liability


97

Section 11.26

Creation of Security Interest


97

Section 11.27

Assignments and Participations


97

Section 11.28

Counterparts


97

Section 11.29

Set-Off.


98

 

-11-

 










 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of October 4, 2016 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
"Agreement"), between STARWOOD MORTGAGE CAPITAL LLC, a Delaware limited
liability company, having an address at 1601 Washington Avenue, Suite 800, Miami
Beach, Florida 33139 (together with its successors and assigns, collectively,
"Lender"), and TREEMONT CAPITAL PARTNERS III, LP, a Texas limited partnership,
having an address at 1415 South Voss #110-94, Houston, Texas 77057 (together
with its permitted successors and assigns, collectively, "Borrower").

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender has advised Borrower that subject to the terms of this Agreement
and the documents to be executed in connection herewith, and based upon the
representations, warranties, covenants and undertakings of Borrower herein and
therein contained, Lender is willing to make the Loan to Borrower on the terms
and conditions set forth herein and therein.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                                Specific Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

"Accounts" shall have the meaning set forth in Section 6.1.

"Acquired  Property  Statements"  shall  have  the  meaning  set  forth   m
Section 9.l{c)(i).

"Affiliate" shall mean, as to any Person, any other Person that (i) owns
directly or indirectly ten percent (10%) or more of all equity interests in such
Person, and/or (ii) is in control of, is controlled by or is under common
ownership or control with such Person, and/or

(iii) is a director or officer of such Person or of an Affiliate of such Person,
and/or (iv) is the spouse, issue or parent of such Person or of an Affiliate of
such Person. As used in this definition, the term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of such Person, whether
through ownership of voting securities, by contract or otherwise.

 










 

"Alteration  Threshold" shall  mean  2% of the outstanding  principal amount
of the Loan.

 

"Annual  Budget" shall  mean  the operating  and capital  budget for the
Property

 

setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower's good faith estimate of anticipated Operating Income, FF&E
Expenses, Operating Expenses and capital expenditures for the applicable Fiscal
Year.

"Approved Annual Budget" shall have the meaning set forth in Section 4.l.7{g).

"Approved FF&E Expenses" shall mean FF&E Expenses incurred by Borrower and
either (i) included in the Approved Annual Budget or (ii) approved by Lender,
which approval shall not be unreasonably withheld or delayed.

"Approved Operating Expenses" shall mean Operating Expenses incurred by Borrower
which (i) are included in the Approved Annual Budget for the current calendar
month,(ii) are for real estate taxes, insurance premiums, electric, gas, oil,
water, sewer or other utility service to the Property, (iii) are for property
management fees payable to Manager under the Management Agreement, such amounts
not to exceed 3% of the monthly Operating Income, or (iv) have been approved by
Lender.

"Assignment of Leases" shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

"Assignment of Management Agreement" shall  mean  that certain  Assignment of
Management Agreement and Subordination of Management Fees dated as of the date
hereof among Borrower, Manager and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

"Award" shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

"Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy", as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors'
rights.

"Borrower" shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

"Borrower Operating Account" shall mean an account specified to Lender by
Borrower in writing from time to time as Borrower's operating account.

"Borrower's Recourse Liabilities" shall have the meaning set forth in Section
11.22.

 










 

"Broker" shall have the meaning set forth in Section 11.21.

 

"Business Day" shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York,

(ii)  the state where the corporate trust office of the Trustee is located, or
(iii) the state where the servicing offices of the Servicer are located.

 

"Cash Management Account" shall have the meaning set forth in Section 6.1.

Lender may in its sole discretion change the Cash Management Account from time
to time.

 

"Cash Management Agreement" shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, and Manager.

 

"Cash Management Bank" shall mean the bank or banks selected by Lender to
maintain the Cash Management Account. Lender may in its sole discretion change
the Cash Management Bank from time to time.

 

"Casualty" shall have the meaning set forth in Section 5.2.

 

"Casualty and Condemnation Account" shall have the meaning set forth in the Cash
Management Agreement.

 

"Casualty Consultant" shall have the meaning set forth in Section 5.4(b(iii).

 

"Casualty Retainage" shall have the meaning set forth in Section 5.4(b)(iv).

 

"Certification of Borrower" shall mean that certain Borrower's Closing
Certificate dated as of the date hereof made by Borrower to Lender.

 

"Clearing Account" shall have the meaning set forth in Section 6.1.

 

"Clearing Account Agreement" shall mean that certain Deposit Account Control
Agreement dated the date hereof by and among Borrower, Lender and Clearing Bank.

 

"Clearing Bank" shall mean Wells Fargo Bank, N.A., a national banking

association.

 

"Closing Date" shall mean the date of the funding of the Loan.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

"Condemnation" shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 










 

"Control" shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

"Debt" shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Prepayment Fee, if
applicable) due to Lender in respect of the Loan under the Note, this Agreement,
the Mortgage, the Environmental Indemnity or any other Loan Document.

"Debt Service" shall mean, with respect to any particular period of time, the
aggregate amount of scheduled principal and interest payments due and payable
under the Note.

"Debt Service Account" shall have the meaning set forth in the Cash Management
Agreement.

"Debt Service Coverage Ratio" shall mean, a ratio, as determined by Lender in
its sole discretion for the applicable period in which:

(a)        the numerator is the Net Operating Income for such period; and

(b)       the denominator is the Debt Service due for such period.

"Default" shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

"Default Rate" shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.

"Defeasance Collateral" shall have the meaning set forth in Section 2.5.l(c)(i).

"Defeasance Lockout Expiration Date" shall have the meaning set forth in

 

Section 2.5.1.

 

"Defeasance Rights and Obligations" shall have the meaning set forth  in

 

Section 2.5.3.

 

"Defeasance Security Agreement" shall have the  meanmg set forth in

 

Section 2.5.l(c)(ii).

"Disclosure Document" shall have the meaning set forth in Section 9.2(a).

"Disclosure Document Date" shall have the meaning set forth in Section
9.l(c)(iv).

"Discount Rate" shall mean the rate which, when compounded monthly, 1s
equivalent to the Treasury Rate when compounded semiannually.

 










 

"Easements" shall have the meaning set forth in Section 3.1.12.

 

"Eligible Account" shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity which, in the case of a state
chartered depository institution or trust company is subject to regulations
substantially similar to 12 C.F.R. §9.10(b), having in any case a combined
capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authorities. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument. "Eligible Institution" shall mean a
depository institution or trust company the short term unsecured debt
obligations or commercial paper of which are rated at least A-1+ by S&P, P-1 by
Moody's, and F-1+ by Fitch in the case of accounts in which funds are held for
thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least "A" by Fitch and S&P and "Aa2" by
Moody's.

 

"Embargoed Person" shall have the meaning set forth in Section 4.2.15.

"Environmental Indemnity" shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

"Equipment" shall have the meaning set forth in the granting clause of
the Mortgage.

 

"ERISA" shall have the meaning set forth in Section 4.2.13.

"Event of Default" shall have the meaning set forth in Section 10.1.

"Excess Cash Flow Account" shall have the meaning set forth in Section 6.9.
 "Excess Cash Flow Funds" shall have the meaning set forth in Section 6.9.
 "Exchange Act" shall have the meaning set forth in Section 9.2(a).  "Exchange
Act Filing" shall have the meaning set forth in Section 9.l(c)(vi).

"Extraordinary Expense" shall have the meaning set forth in Section 4.1.7(g).

"FF&E Expense" for any period shall mean the amount expended for FF&E

 

Work in, at or to the Property.

 










 

"FF&E Reserve Account" shall have the meaning set forth in Section 6.5.1.

 

"FF&E Reserve Funds" shall have the meaning set forth in Section 6.5.1.

 

"FF&E Work" shall have the meaning set forth in Section 6.5.1.

 

"Fiscal Year" shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

"Fitch" shall mean Fitch, Inc.

 

"Franchise Agreement" shall mean that certain Franchise Agreement, dated
September 5, 2013, between Borrower and Franchisor, together with any permitted
amendment thereto or permitted replacement thereof.

 

"Franchisor" shall mean HLT ESP FRANCHISE LLC, a Delaware limited liability
company, together with any permitted replacement franchisor acceptable to
Lender.

 

"FRBNY" shall mean the Federal Reserve Bank of New Yark.

 

"Full Replacement Cost" shall have the meaning set forth in Section 5.1.l(a)(i).

 

"GAAP" shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

"Governmental Authority" shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

"Government Lists" shall have the meaning set forth in Section 4. l .14(b).

 

"Gross Revenue" shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance
Proceeds, but only if and to the extent Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(e) hereof.

 

"Guarantor" shall mean Philip A. McRae, an individual.

 

"Guaranty" shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise amended from time to time.

 










 

"Improvements" shall have the meaning set forth in the granting clause of the

Mortgage.

 

"Indebtedness" shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss.

 

"Indemnified Liabilities" shall have the meaning set forth in Section l 1.13(b).

 

"Initial Interest Period" shall have the meaning set forth in Section 2.3.1.

 

"Insurance Account" shall have the meaning set forth in Section 6.4.1.

 

"Insurance Funds" shall have the meaning set forth in Section 6.4.1.

 

"Insurance Premiums" shall have the meaning set forth in Section 5.1.l(b).

 

"Insurance Proceeds" shall have the meaning set forth in Section 5.4(b).

 

"Interest Period" shall have the meaning set forth in Section 2.3.3.

 

"Interest  Rate"  shall  mean  a  rate  of  four  and  sixty-nine  hundredths
percent (4.69%) per annum.

 

"Lease" shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease or other agreement entered into in connection with
such lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

"Legal Requirements" shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, building
codes, land laws, judgments, decrees and injunctions of Governmental Authorities
affecting the Loan, any Secondary Market Transaction with respect to the Loan,
the Borrower or the Property or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof, whether now

 










 

or hereafter enacted and in force, including, without limitation, zoning and
land use laws and the Americans with Disabilities Act of 1990, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting the Property or
any part thereof, including any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.

 

"Lender Affiliate" shall have the meaning set forth in Section 9.2(b).

 

"Lender Group" shall have the meaning set forth in Section 9.2(b).

 

"Letter of Credit" shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Stated Maturity Date) in favor of Lender and entitling Lender to draw
thereon in New York, New York, issued by a domestic Eligible Institution or the

U.S. agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds of such draw in accordance with the applicable provisions hereof.
If, at any time, any Letter of Credit is due to expire prior to the termination
of the event or events that gave rise to the requirement that Borrower deliver
such Letter of Credit to Lender, Lender shall have the right to draw down the
same in full and hold or apply the proceeds thereof in accordance with the
provisions of this Agreement unless Borrower delivers a replacement Letter of
Credit from an Eligible Institution within thirty (30) days prior to the
expiration date of such Letter of Credit.

 

"Liabilities" shall have the meaning set forth in Section 9.2(b).

 

"Lien" shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Property or any interest therein, or any direct or indirect
interest in Borrower, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic's,
materialmen' s and other similar liens and encumbrances.

 

"Loan" shall mean the loan in the original principal amount of Eight Million Six
Hundred Thousand and No/100 Dollars ($8,600,000.00) made by Lender to Borrower
pursuant to this Agreement.

 

"Loan Documents" shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty, the Certificate of Borrower and any other documents,
agreements and instruments now or hereafter evidencing, securing or delivered to
Lender in connection with the Loan.

 










 

"Loan to Value Ratio" shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the Property as determined by Lender in its
sole discretion.

"Major Contract" shall mean (i) any management, brokerage or leasing agreement,
or (ii) any cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) of a material nature (materiality for these purposes to
include, without limitation, contracts which extend beyond one year (unless
cancelable on thirty (30) days or less notice without requiring the payment of
termination fees or payments  of any kind)), in either case relating to the
ownership, leasing, management, use, operation, maintenance, repair or
restoration of the Property, whether written or oral.

"Major Lease" shall mean any commercial Lease entered into at the Property.

"Management Agreement" shall mean the management agreement entered into by and
between Borrower and the Manager, pursuant to which the Manager is to provide
management and other services with respect to the Property.

"Manager" shall mean MH Partners, LLC, a Tennessee limited  liability company,
or any other manager approved by Lender and the Rating Agencies in accordance
with the terms and conditions of the Loan Documents.

"Manager Termination Ratio" shall have the meaning set forth in Section 7.3.

 

"Material Alteration" shall have the meaning set forth in Section 4.1.11.

"Maturity Date" shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

"Maximum Legal Rate" shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

"Monthly Debt Service Payment Amount" shall mean a constant monthly payment
of$48,733.77.

 

"Monthly Operating Expense Budgeted Amount" shall mean the monthly amount for
Operating Expenses set forth in the Approved Annual Budget for the calendar
month in which such Monthly Payment Date occurs.

"Monthly Payment Date" shall mean the sixth (6th) day of every calendar month
occurring during the Term.

"Moody's" shall mean Moody's Investors Service, Inc.

 










 

"Mortgage" shall mean that certain first priority Deed of Trust, Assignment of
Leases and Rents and Security Agreement, dated the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

"Net Operating Income" shall mean the amount obtained by subtracting Operating
Expenses from Operating Income.

 

"Net Proceeds" shall mean: (i) the net amount of all Insurance Proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including reasonable attorneys' fees and costs), if any, in
collecting such Insurance Proceeds, or

(ii) the net amount of the Award, after deduction of reasonable costs and
expenses (including reasonable attorneys' fees and costs), if any, in collecting
such Award.

 

"Net Proceeds Deficiency" shall have the meaning set forth in Section
5.4(b)(vi).

 

"Note" shall have the meaning set forth in Section 2.1.3.

 

"Notice" shall have the meaning set forth in Section 11.6.

 

"Obligations" shall mean, collectively, Borrower's obligations for the payment
of the Debt and the performance of the Other Obligations.

 

"OFAC" shall have the meaning set forth in Section 4.l.14(b).

 

"Officer's Certificate" shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

 

"Open Prepayment  Date" shall  mean the Monthly  Payment Date occurring in July,
2026.

 

 

"Operating   Agreements"   shall   mean  the  REA,   and  any  other
covenants, restrictions, easements, declarations or agreements of record
relating to the construction, operation or use of the Property.

 

"Operating Expenses" shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP, and the Uniform System of Accounts for
Hotels, current edition. Operating Expenses specifically shall include (i) all
expenses incurred in the immediately preceding twelve (12) month period based on
quarterly financial statements delivered to Lender in accordance with Section
4.1.7 hereof, (ii) all payments required to be made pursuant to any Operating
Agreements, (iii) property management fees in an
amount  equal  to  the  greater  of  three percent (3%) of Operating Income and
the management fees actually paid under the Management Agreement, (iv)
administrative, payroll, security and general expenses for the Property, (v) the
cost of utilities, inventories and fixed asset supplies consumed in the
operation of the Property, (vi) a reasonable reserve for uncollectible accounts,
(vii) costs and fees of

 










 

independent professionals (including, without limitation, legal, accounting,
consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained
to perform services required or permitted hereunder, (viii) cost of attendance
by employees at training and manpower development programs, (ix)  association
dues, (x) computer processing charges, (xi) operational equipment and other
lease payments as reasonably approved by Lender, (xii) Taxes and Other Charges
(other than income taxes or Other Charges in the nature of income taxes) and
insurance premiums and (xiii)  all underwritten reserves required by Lender
hereunder (without duplication). Notwithstanding the foregoing, Operating
Expenses shall not include (1) depreciation or amortization, (2) income taxes or
Other Charges in the nature of income taxes, (3) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of the Property or in connection
with the recovery of Insurance Proceeds or Awards which are applied to prepay
the Note, (4) intentionally omitted, (5) Debt Service, (6) FF&E Expenses and (7)
any item of expense which would otherwise be considered within Operating
Expenses pursuant to the provisions above but is paid directly by any Tenant.

 

"Operating Income" shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property, including:

 

(a)         all amounts payable to Borrower by any Person as Rent and other
amounts under Leases or other agreements relating to the Property;

 

(b)        business interruption insurance proceeds allocable to the applicable
reporting period; and

 

(c)         all other amounts which in accordance with GAAP, the Uniform System
of Accounts for Hotels, current edition, are included in Borrower's annual
financial statements as operating income attributable to the Property.

 

Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption insurance proceeds and only
to the extent allocable to the applicable reporting period), (b) any proceeds
resulting from the Transfer of all or any portion of the Property, (c) any Rent
attributable to a Lease prior to the date in which the Tenant thereunder has
taken occupancy or in which the actual payment of rent is required to commence
thereunder, (d) any item of income otherwise included in Operating Income but
paid directly by any Tenant to a Person other than Borrower as an offset or
deduction against Rent payable by such Tenant, provided such item of income is
for payment of an item of expense (such as payments for utilities paid directly
to a utility company) and such expense is otherwise excluded from the definition
of Operating Expenses pursuant to clause "(6)" of the definition thereof, (e)
security deposits received from Tenants until forfeited or applied, and (f) any
Rents paid by or on behalf of any Tenant under a Lease which is the subject of
any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to federal bankruptcy law or any similar federal or state
law or which has been adjudicated a bankrupt or insolvent unless such Lease has
been assumed by the trustee in such proceeding or action. Operating Income shall
be calculated on the accrual basis of accounting and, except to the extent

 










 

otherwise provided in this definition, m accordance with GAAP, the Uniform
System of Accounts for Hotels, current edition.

"Other Charges" shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

"Other Obligations" shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

 

"Outstanding Principal Balance" shall mean, as of any date, the outstanding
principal balance of the Loan.

 

"Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

"Patriot Act Offense" shall have the meaning set forth in Section 4.l.14{b).

"Permitted Encumbrances" shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy and otherwise acceptable to Lender in
its sole discretion, (iii) Liens,  if any, for Taxes or Other Charges imposed by
any Governmental Authority not yet due or delinquent, and (iv) such other title
and survey exceptions as Lender has approved or may approve in writing in
Lender's sole discretion.

 

"Permitted Indebtedness" shall have the meaning set forth in Section 3.l.24{d).

"Permitted Investments" shall have the meaning set forth in the Cash Management
Agreement.

"Permitted Transfer" shall have the meaning set forth in Section 8.2{a).

"Permitted Transferee" shall mean a corporation, partnership or limited
liability company (i) acceptable to Lender in its sole discretion, (ii) that
qualifies as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies, and (iii) such entity, together with the
direct and indirect owners of such entity and any related guarantor, are
reputable Persons of good character, creditworthy and with sufficient financial
worth considering the obligations assumed and undertaken, as evidenced by
financial statements and other information reasonably requested by Lender.

"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any

 










 

Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

"Physical Condition Report" shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that the Property and its use
comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building laws), and (ii) include a copy of a
final certificate of occupancy with respect to all Improvements.

 

"PIP Work" shall mean those certain replacements and/or alterations to the
Property as may be required by the Franchisor to be completed from time to time.

 

"Policies" shall have the meaning set forth in Section 5.1.l{b).

 

"Prepayment Date" shall mean the date of a prepayment of the Loan pursuant to
the provisions of Section 2.4 hereof.

 

"Prepayment Fee" shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) five percent (5%) of the unpaid principal balance of
the Note as of the Prepayment Date.

 

"Prepayment Notice" shall mean a prior irrevocable written notice to Lender
specifying the proposed Business Day on which a prepayment is to be
made  pursuant  to Section 2.4 hereof, which date must be a Monthly Payment Date
and shall be no earlier than thirty (30) days after the date of such Prepayment
Notice and no later than sixty (60) days after the date of such Prepayment
Notice.

 

"Property" shall mean the parcel of real property described on Exhibit A
attached hereto and made a part hereof, the Improvements now or hereafter
erected or installed thereon and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, all as more particularly described in the Granting Clauses of
the Mortgage.

"Rating Agencies" shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody's, Fitch, Realpoint LLC and DBRS, Inc. or any other
nationally-recognized statistical rating agency which has been designated by
Lender and, after the final Securitization of the Loan, shall mean any of the
foregoing that have rated any of the Securities.

 

"Rating Agency Confirmation" shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency's sole and absolute discretion. For
the purposes of this Agreement and the other Loan Documents, if any Rating
Agency shall waive, decline or refuse to review or otherwise engage any request
for a Rating Agency Confirmation hereunder or under the other Loan Documents
(hereinafter a "RA Consent"), such RA Consent shall be deemed to eliminate, for
such request only, the condition

 










 

that a Rating Agency Confirmation by such Rating Agency (only) be obtained for
purposes of this Agreement or the other Loan Documents, as applicable; provided,
however, if Lender does not have a separate and independent approval right with
respect to such event set forth herein or in the other Loan Documents, as
applicable, then the term "Rating Agency Confirmation" shall be deemed instead
to require the approval of Lender based on its good faith determination of
whether the applicable Rating Agency would issue a Rating Agency Confirmation
for the applicable event. For purposes of clarity, any such waiver, declination
or refusal to review or otherwise engage in any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents shall not be deemed a
waiver, declination or refusal to review or otherwise engage in any subsequent
request for a Rating Agency Confirmation hereunder  or under the other Loan
Documents, and the condition for Rating Agency Confirmation pursuant to this
Agreement and the other Loan Documents for any subsequent request shall apply
regardless of any previous waiver, declination or refusal to review or otherwise
engage in such prior request.

 

"REA" shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, any reciprocal easement
agreement or similar document affecting the Property now or hereafter of record.

"Registration Statement" shall have the meaning set forth in Section 9.2(b).

"Regulation AB" shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

"Related Loan" shall mean a loan to an Affiliate of Borrower or Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

"Related Party" shall have the meaning set forth in Section 3.1.46(k).

"Related Property" shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is "related"
within the meaning of the definition of Significant Obligor, to the Property.

"Release Date" shall have the meaning set forth in Section 2.5.l(a).

 

"Remaining Receipts" shall have the meaning set forth in Section 6.11.1.

"REMIC Trust" shall mean a "real estate mortgage investment conduit" within the
meaning of Section 860D of the Code that holds the Note.

"Rents" shall mean all rents, rent equivalents, revenues from the rental of
rooms, guest suites, conference and banquet rooms, food and beverage facilities,
telephone services, laundry, vending, television and parking, moneys payable as
damages (including payments by reason of the rejection of a Lease in a
bankruptcy proceeding) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, receipts, revenues, deposits (including security, utility and
other deposits), accounts, cash, issues, profits, charges for services rendered,
and other payment and consideration of whatever form or nature received by or
paid to or for the account of or benefit of

 










 

Borrower, Manager or any of their respective agents or employees from any and
all sources arising from or attributable to the Property and the Improvements,
including all receivables, customer obligations, installment payment obligations
and other obligations now existing or hereafter arising or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of the Property or rendering of services by Borrower, Manager
or any of their respective agents or employees, and Insurance Proceeds, if any,
from business interruption or other loss of income insurance, but only to the
extent Lender elects to treat such Insurance Proceeds as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(e) hereof.

 

"Reporting Failure" shall have the meaning set forth in Section 4.1.7(i).

 

"Required Financial Item" shall have the meaning set forth in Section 4.1.7(i).

 

"Required Repairs Account" shall have the meaning set forth in Section 6.2.1.

 

"Required Repairs Funds" shall have the meaning set forth in Section 6.2.1.

 

"Required Repairs" shall have the meaning set forth in Section 6.2.1.

 

"Reserve Funds" shall mean, collectively, all funds deposited by Borrower with
Lender or Cash Management Bank pursuant to Article 6 of this Agreement,
including, but not limited to, the Insurance Funds, the Tax Funds, the Required
Repairs Funds, the FF&E Reserve Funds, and the Excess Cash Flow Funds.

 

"Reserve Items" shall have the meaning set forth in Section 6.10.4.

 

"Restoration" shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

 

"Restoration DSCR" shall mean, as of any date of determination, the ratio of

(a) the Net Operating Income of the Property, based on rents in place
(annualized) and trailing 12-month expenses, to (b) an amount equal to twelve
(12) times the Monthly Debt Service Payment Amount.

 

"Restoration Threshold" shall mean 1% of the outstanding principal amount of

the Loan.

 

"RICO" shall have the meaning set forth in Section 11.22.

 

"S&P" shall mean Standard & Poor's Ratings Group, a division of the McGraw-Hill
Companies.

 

"Secondary Market Transaction" shall have the meaning set forth m

Section 9.l(a).

 










 

"Securities" shall have the meaning set forth in Section 9.1(a).

 

"Securities Act" shall have the meaning set forth in Section 9.2(a).

 

"Securitization" shall have the meaning set forth in Section 9.l(a).

 

"Servicer" shall have the meaning set forth in Section 11.24.

 

"Servicing Agreement" shall have the meaning set forth in Section 11.24.

 

"Severed Loan Documents" shall have the meaning set forth in Section 10.2(c).

 

"Significant Obligor" shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

"Springing Recourse Event" shall have the meaning set forth in Section 11.22.

 

"Standard Statements" shall have the meaning set forth in Section 9.l(c)(i).

 

"State" shall mean Texas.

 

"Stated Maturity Date" shall mean October 6, 2026.

 

"Successor Borrower" shall have the meaning set forth in Section 2.5.3.

 

"Survey" shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

"Sweep Event Period" shall mean a period commencing upon the earlier of (i) the
occurrence of an Event of Default, (ii) the Debt Service Coverage Ratio (based
on the trailing twelve (12) calendar months, as calculated by Lender) being less
than 1.15 to 1.00, or (iii) any cancellation, termination or expiration of the
Franchise Agreement, which such Sweep Event Period shall expire (a) with regard
to any Sweep Event Period commenced in connection with clause (i) above, upon
the cure (if applicable) of such Event of Default and Lender's acceptance of
such cure in its sole and absolute discretion (provided that no other Sweep
Event Period has commenced and is continuing), (b) with regard to any Sweep
Event Period commenced in connection with clause (ii) above, the Debt Service
Coverage Ratio (based on the trailing twelve (12) calendar months, as calculated
by Lender) is equal to or greater than 1.25 to 1.00 for two (2) consecutive
calendar quarters (provided that no other Sweep Event Period has commenced and
is continuing), or (c) with regard to any Sweep Event Period commenced in
connection with clause (iii) above, Borrower enters into a franchise extension
agreement or a replacement franchise agreement in form and substance
satisfactory to Lender (provided that no other Sweep Event Period has commenced
and is continuing).

 

"Tax Account" shall have the meaning set forth in Section 6.3.1.

 

"Tax Funds" shall have the meaning set forth in Section 6.3.1.

 










 

"Taxes" shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

"Tenant" shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

"Term" shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

 

"Title Insurance Policy" shall mean a TLTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

 

"ALTA" shall mean Texas Land Title Association, or any successor thereto.

 

"Transfer" shall have the meaning set forth in Section 4.2.1.

 

"Treasury Rate" shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Prepayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Stated Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)

 

"Trustee" shall mean any trustee holding the Loan in a Securitization.

 

"UCC" or "Uniform Commercial Code" shall mean the Uniform Commercial Code as in
effect in the State.

 

"Underwriter Group" shall have the meaning set forth in Section 9.2{b).

 

"Updated Information" shall have the meaning set forth in Section 9.l{b){i).

 

"U.S. Obligations" shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, (ii) not subject to prepayment, call or early
redemption and (iii) "government securities" as defined in the Treasury
Regulations Section 1.860G-2(a)(8)(ii).

 

"U.S. Person" shall mean any Person that is (i) a citizen or resident of the
United States, (ii) a corporation, partnership or other entity created or
organized under the laws of the United States or any state, commonwealth or
district thereof, or (iii) any estate or trust that is subject to United States
federal income taxation, regardless of the source of its income.

 










 

"Yield Maintenance Amount" shall mean the present value, as of the Prepayment
Date, of the remaining scheduled payments of principal and interest from the
Prepayment Date through the Stated Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid.

Section 1.2                                Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. Unless otherwise specified, the words
"hereof," "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement and the word "including" shall mean "including but
not limited to". Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and  plural fonns
of the terms so defined.

ARTICLE2

 

THE LOAN

 

Section 2.1                                The Loan.

 

2.1 :1 Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

2.1.2    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3    The Note. The Loan shall be evidenced by that certain  Promissory  Note
of even date herewith, in the stated principal amount of EIGHT MILLION SIX
HUNDRED THOUSAND and No/100 Dollars ($8,600,000.00) executed by Borrower and
payable to the order of Lender in evidence of the Loan (as the same may
hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the "Note") and shall be repaid in accordance
with the terms of this Agreement and the Note.

2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay and
discharge any existing loans relating to the Property, (ii) pay all past-due
Taxes, Insurance Premiums and Other Charges, if any, in respect of the Property,
(iii) make initial deposits of the Reserve Funds, (iv) pay costs and expenses
incurred in connection with the closing of the Loan, and (v) to the extent any
proceeds remain after satisfying clauses (i) through (iv) above, for such other
general corporate purposes as Borrower shall designate.

Section 2.2                                Interest Rate.

2.2.1    Interest Rate. Interest on the Outstanding Principal Balance shall
accrue throughout the Term at the Interest Rate.

 










 

2.2.2    Intentionally Omitted.

2.2.3    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, overdue interest in respect of the Loan,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein. Interest
at the Default Rate shall be paid immediately upon demand, which demand may be
made as frequently as Lender shall elect.

 

2.2.4    Interest Calculation. Interest on the Outstanding Principal
Balance  shall be calculated by multiplying (A) the actual number of days
elapsed in the period for which the calculation is being made by (B) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
or the Default Rate, as then applicable, expressed as an annual rate divided by
360) by (C) the Outstanding Principal Balance. The accrual  period for
calculating  interest due on each Monthly Payment Date shall be the Interest
Period immediately prior to such Monthly Payment Date.

2.2.5    Usury Savings. This Agreement and the other Loan Documents  are subject
to the express condition that at no time shall Borrower be required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.3                                Loan Payments.

2.3.1    Payments. Borrower shall pay to Lender (a) on the date hereof, an
amount equal to interest only on the Outstanding Principal Balance from the
Closing Date up to and including October 5, 2016 (the "Initial Interest
Period"), (b) on each Monthly Payment Date thereafter beginning on November 6,
2016 up to and including the Maturity Date, a payment of principal and interest
in an amount equal to the Monthly Debt Service Payment Amount, which payments
shall be applied first to accrued and unpaid interest and the balance to the
Outstanding Principal Balance, and (c) all amounts required in respect of
Reserve Funds as set forth in Article 6 hereof. The Monthly Debt Service Payment
Amount and any deposits required  to be made with respect to the Reserve Funds
due on the first Monthly Payment Date shall be collected by Lender on the
Closing Date and shall be applied to the Debt Service and/or to make initial
deposits of the Reserve Funds, as applicable, on the first Monthly Payment Date.

 










 

2.3.2    Intentionally Omitted.

 

2.3.3    Payments Generally. After the Initial Interest Period, each interest
accrualperiod thereafter (each, an "Interest Period") shall commence on the
sixth (6th) day of eachcalendar month during the Term and shall end on and
include the fifth (5th) day of the following calendar month. For purposes of
making payments hereunder, but not for  purposes  of calculating interest
accrual periods, if the day on which such payment is due is not a Business Day,
then amounts due on such date shall be due on the immediately preceding Business
Day. Lender shall have the right from time to time, in its sole discretion, upon
not less than thirty (30) days' prior written notice to Borrower, to change the
Monthly Payment Date to a different calendar day and, if requested by Lender,
Borrower shall promptly execute an amendment to this Agreement to evidence such
change; provided, however, that if Lender shall have elected to change the
Monthly Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Period accordingly. With respect to payments
of principal due  on the Maturity Date, interest shall be payable at the
Interest Rate or the Default Rate, as the case may be, through and including the
day immediately preceding such Maturity Date. All amounts due pursuant to this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

 

2.3.4    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

2.3.5    Late Payment Charge. If any principal, interest or any other sum  due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due (taking into account any applicable notice and/or grace period provided
pursuant to the terms of the Loan Documents), Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by law.

 

2.3.6    Method and Place of Payment.

(a)        Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 12:00 noon, New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender's office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 










 

(b)       Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

 










 

(c)        All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

Section 2.4                               Prepayments.

2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.

 

2.4.2     Intentionally Omitted.

2.4.3    Open Prepayment. Notwithstanding anything to the contrary contained
herein, provided no Event of Default shall have occurred, and provided that
Borrower shall deliver to Lender a Prepayment Notice, Borrower may prepay the
entire principal balance of the Note and any other amounts outstanding under the
Note, this Agreement, or any of the other Loan Documents (including, without
limitation, all amounts pursuant to Section 2.4.6(a) and Section 2.4.6(c)
hereof), without payment of the Prepayment Fee or any other prepayment premium
or fee, on any Monthly Payment Date on or after the Open Prepayment Date.

2.4.4    Mandatory Prepayments. If Lender is not obligated to make Net Proceeds
available to Borrower for Restoration, on the next occurring Monthly Payment
Date following the date on which (a) Lender actually receives any Net Proceeds,
and (b) Lender has determined that such Net Proceeds shall be applied against
the Outstanding Principal Balance, (1) Borrower shall prepay, or authorize
Lender to apply Net Proceeds as a prepayment of, the Outstanding Principal
Balance in an amount equal to one hundred percent (100%) of such Net Proceeds
and

(2) Borrower shall comply with the provisions set forth in Section 2.4.6.
Notwithstanding anything herein to the contrary, so long as no Event of Default
has occurred and is continuing, no Prepayment Fee shall be due in connection
with any  prepayment  made  pursuant  to  this Section 2.4.4. Any partial
prepayment under this Section 2.4.4 shall be applied to the last payments of
principal due under the Loan.

2.4.5    Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Monthly Payment Date together with the
Monthly Debt Service Payment Amount, and (b) to be  a voluntary prepayment by
Borrower in violation of the prohibition against prepayment set forth in Section
2.4.1 hereof, and Borrower shall pay, in addition to the Debt, an amount equal
to the Prepayment Fee.

 

2.4.6    Payments in Connection with a Prepayment.

(a)        On the date on which a prepayment, voluntary or mandatory, is made
under the Note or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender all unpaid interest on the portion of
the Outstanding Principal Balance prepaid plus, if the Prepayment Date is not a
Monthly Payment Date, all interest accruing for the full Interest Period in
which the Prepayment Date falls.

 










 

(b)        On the Prepayment Date, Borrower shall pay to Lender (i) the
Prepayment Fee and (ii) all other sums, excluding scheduled interest payments,
then due under the Note, this Agreement, the Mortgage, and the other Loan
Documents.

 

(c)        Borrower shall pay all costs and expenses of Lender incurred in
connection with the prepayment (including without limitation, any costs and
expenses associated with a release of the Lien of the Mortgage as set forth in
Section 2.4.7 below and reasonable attorneys' fees and expenses).

 

2.4.7     Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Mortgage.

 

Section 2.5                                  Defeasance.

 

2.5.1     Conditions to Defeasance. Provided no Event of Default has occurred
and is continuing, at any time after the date which is the earlier to occur of
(A) two (2) years after the "startup day," within the meaning of Section
860G(a)(9) of the Code, of the final "real estate mortgage investment conduit,"
established within the meaning of Section 860D of the Code, that holds any note
that evidences all or any portion of the Loan or (B) three (3) years after the
date hereof (the "Defeasance Lockout Expiration Date"), Borrower may cause the
release of the Property (in whole but not in part) from the Lien of the Mortgage
and the other Loan Documents upon the satisfaction of the following conditions:

 

(a)        not less than sixty (60) days' prior written notice shall be given to
Lender specifying a date (the "Release Date") on which the Defeasance Collateral
is to be delivered, such Release Date to occur only on a Monthly Payment Date;

 

(b)        all accrued and unpaid interest and all other sums due under the Note
and under the other Loan Documents up to the Release Date, including, without
limitation, all costs and expenses incurred by Lender or its agents in
connection with such release (including, without limitation, the standard and
customary fees and expenses incurred by attorneys and accountants in connection
with the review of the proposed Defeasance Collateral and the preparation of the
Defeasance Security Agreement and related documentation), shall be paid in full
on or prior to the Release Date; and

 

(c)        Borrower shall deliver to Lender on or prior to the Release Date:

 

(i)         an amount equal to that which is sufficient to purchase U.S.
Obligations that provide for payments (1) on or prior to, but as close as
possible to and including, all successive scheduled Monthly Payment Dates after
the Release Date through the Stated Maturity Date, and (2) in amounts equal to
or greater than the Monthly Debt Service Payment Amount through and including
the Stated Maturity Date together with payment in full of the Outstanding
Principal Balance as of the Stated Maturity Date (the "Defeasance Collateral"),
each of which shall be duly endorsed by the holder thereof as directed by Lender
or accompanied by a written instrument of transfer in form and substance wholly
satisfactory to Lender

 










 

(including, without limitation, such instruments as may be required by the
depository institution holding such securities to effectuate book-entry
transfers and pledges through the book-entry facilities of such institution) in
order to create a first priority security interest therein in favor of the
Lender in conformity with all applicable state and federal laws governing
granting of such security interests;

 

(ii)       a pledge and security agreement, in form and substance satisfactory
to Lender in its sole discretion, creating a first priority security interest in
favor of Lender in the Defeasance Collateral (the  "Defeasance Security
Agreement"), which shall provide, among other things, that any payments
generated by the Defeasance Collateral shall be paid directly to Lender and
applied by Lender in satisfaction of all amounts then due and payable hereunder
and any excess received by Lender from the Defeasance Collateral over the
amounts payable by Borrower hereunder or under the Note shall be refunded to
Borrower promptly after each Monthly Payment Date;

 

(iii)      a certificate of Borrower certifying that all of the requirements set
forth in this Section 2.5 have been satisfied;

(iv)      an opinion of counsel for Borrower in form and substance and delivered
by counsel satisfactory to Lender in its sole discretion stating, among other
things, that (1) Lender has a perfected first priority security interest in the
Defeasance Collateral and that the Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms; and (2) that any REMIC Trust
formed pursuant to a Securitization will not fail to maintain its status as a
"real estate mortgage investment conduit" within the meaning of Section 860D of
the Code as a result of such defeasance;

 

(v)        evidence in writing from the applicable Rating Agencies to the effect
that the defeasance of the Loan and collateral substitution will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such defeasance event for any securities issued in
connection with the Securitization which are then outstanding;

 

(vi)      a certificate from a firm of independent public accountants acceptable
to Lender certifying that the Defeasance Collateral is sufficient to satisfy the
provisions of Section 2.5.1(c)(i) above;

(vii)     such other certificates, documents or instruments as Lender may
reasonably require;

(viii)    in connection with  the conditions set forth in Section 2.5.l(c)
above, Borrower hereby appoints Lender as its agent and attorney in  fact for
the purpose of  using the amounts delivered pursuant to Section 2.5.l(c)(i)
above to purchase the Defeasance Collateral; and

(ix)      payment of all escrow, closing, recording, legal, appraisal, Rating
Agency and other fees, costs and expenses paid or incurred by Lender or

 










 

its agents in connection with Borrower's exercise of its rights under this
Section 2.5, the release of the lien of Mortgage on the Property, the review of
the proposed Defeasance Collateral and the preparation of the Defeasance
Security Agreement and related documentation.

 

2.5.2     Release of Property. Upon compliance with the requirements of this
Section 2.5, the Property shall be released from the Lien of the Mortgage and
the other Loan Documents, and the Defeasance Collateral shall constitute the
only collateral which shall secure the Note and all other Obligations. Lender
will, at Borrower's expense, execute and deliver any agreements reasonably
requested by Borrower to release the Lien of the Mortgage from the Property.
Borrower, pursuant to the Defeasance Security Agreement, shall authorize and
direct that the payments received from Defeasance Collateral be made directly to
Lender and applied to satisfy the Obligations, including payment in full of the
Outstanding Principal Balance as of the Stated Maturity Date.

 

2.5.3     Successor Borrower. Upon the release of the Property in accordance
with Section 2.5.2, Borrower shall assign all its Obligations, together with the
pledged Defeasance Collateral, to a successor, single purpose, bankruptcy remote
entity designated by Lender in its sole discretion or, at the option of Lender,
designated by Borrower and approved by Lender (in each case, the "Successor
Borrower"). Lender shall have the right to establish or designate the Successor
Borrower and to purchase, or cause to be purchased, the Defeasance Collateral
(the "Defeasance Rights and Obligations"). Such rights to designate or establish
the Successor Borrower as provided above or to purchase, or cause the purchase
of, on behalf of Borrower the pledged Defeasance Collateral as provided above
may be exercised by Starwood Mortgage Capital LLC in its sole discretion and
shall be retained by Starwood Mortgage Capital LLC as the original Lender herein
(and any successor or assign of Starwood Mortgage Capital LLC under a specific
assignment of such retained rights separate and apart from a Secondary Market
Transaction related to all or any portion of the Loan), notwithstanding any
Secondary Market Transaction related to all or any portion of the Loan. Such
successor entity shall execute an assumption agreement in form and substance
satisfactory to Lender in its sole discretion pursuant to which it shall assume
Borrower's Obligations and the Defeasance Security Agreement. As conditions to
such assignment and assumption, Borrower shall (i) deliver to Lender an opinion
of counsel in form and substance and delivered by counsel satisfactory to Lender
in its sole discretion stating, among other things, that such assumption
agreement is enforceable against Borrower and such successor entity in
accordance with its terms and that the Note, the Defeasance Security Agreement
and the other Loan Documents, as so assumed, are enforceable against such
successor entity in accordance with their respective terms, and (ii) pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including, without limitation, the review of the
proposed transferee and the preparation of the assumption agreement and related
documentation). Additionally, Borrower shall pay all costs and expenses incurred
by Successor Borrower, including reasonable attorneys' fees and expenses,
incurred in connection therewith. Upon such assumption, Borrower shall be
relieved of its Obligations hereunder, under the other Loan Documents and under
the Defeasance Security Agreement other than those Obligations which are
specifically intended to survive the termination, satisfaction or assignment of
this Agreement or the exercise of Lender's rights and remedies hereunder.

 










 

2.5.4    Appointment as Attorney in Fact. In connection with the conditions set
forth in this Section 2.5, Borrower hereby appoints Lender as its agent and
attorney-in-fact for the purpose of purchasing the Defeasance Collateral with
funds provided  by  Borrower. Borrower shall pay any and all expenses incurred
in the purchase of the Defeasance Collateral and any revenue, documentary stamp
or intangible taxes or any other tax or charge due in connection with the
transfer of the Note or otherwise required to accomplish the agreements of this
Section 2.5.

 

ARTICLE3 REPRESENTATIONS AND WARRANTIES

Section 3.1                                Borrower Representations.

Borrower represents and warrants and, to the extent applicable, covenants:

3.1.1    Organization. Borrower is duly organized, validly existing and in good
standing with full power and authority to own its assets and conduct its
business, and is duly qualified and in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, and Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and  the
other Loan Documents by it, and has the power and authority to execute, deliver
and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby. Borrower possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership, management and operation of
the Property.

 

3.1.2    Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and, as applicable, by Guarantor
or other obligor thereunder, and constitute a legal, valid and binding
obligation of Borrower and, as applicable, by Guarantor or other obligor
thereunder, enforceable against such parties in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization or other similar laws affecting the
enforcement of creditors' rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

3.1.3    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower is subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any of Borrower's organizational documents or any agreement or instrument to
which Borrower is a party or by which it is bound, or any order or decree
applicable to Borrower, or result in the creation or imposition of any Lien on
any of Borrower's assets or property (other than pursuant to the Loan
Documents).

 










 

3.1.4     Litigation. There is no action, suit, proceeding or
investigation  pending or, to the best of Borrower's knowledge, threatened
against Borrower, Guarantor, the Manager or the Property in any court or by or
before any other Governmental Authority which, in each case, if adversely
determined, could reasonably be expected to materially and adversely affect (a)
title to the Property, (b) the validity or enforceability of the Mortgage, (c)
Borrower's ability to perform under the Loan Documents, (d) Guarantor's ability
to perform under the Guaranty, (e) the use, operation or value of the Property,
(f) the principal benefit of the security intended to be provided by the Loan
Documents, (g) the current ability of the Property to generate net cash flow
sufficient to service the Loan, (h) the current principal use of the Property or
(i) the condition (financial or otherwise) or business of Borrower (including
the ability of Borrower to carry out the transactions contemplated by this
Agreement), Guarantor, or the condition or ownership of the Property.

 

3.1.5     Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which could reasonably be expected to materially and
adversely affect Borrower or the Property, or Borrower's business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default with respect to any order or decree of any  court or any order,
regulation or demand of any Governmental Authority, which default could
reasonably be expected to have consequences that would materially and adversely
affect the condition (financial or other) or operations of Borrower or its
properties or might have consequences that would adversely affect its
performance hereunder. To the best of Borrower's knowledge, Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other agreement or instrument to which it is a party or by
which it or the Property is bound. Borrower has no material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a)  obligations
incurred in the ordinary course of the operation of the Property
and (b)  obligations under the Loan Documents.

 

3.1.6     Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

 

3.1.7     Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a legal, valid and
enforceable first priority, perfected Lien on Borrower's interest in the
Property, subject only to Permitted Encumbrances, and (ii) valid, perfected
security interests in and to, and perfected collateral assignments of, all
personal property and personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Encumbrances.
There are no mechanics', materialman's or other similar Liens, encumbrances or
claims which have been filed (and no rights exist which under law could give
rise to any such lien or

 










 

encumbrance) which are or may be Liens prior to, or equal or coordinate with,
the Lien of the Mortgage. None of the Permitted Encumbrances, individually or in
the aggregate, (a) materially interfere with the benefits of the security
intended to be provided by the Mortgage and this Agreement, (b) materially and
adversely affect the value of the Property, (c) impair the use or operation of
the Property (as currently used), or (d) impair Borrower's ability to pay its
Obligations in a timely manner.

 

3.1.8    No Plan Assets. As of the date hereof and throughout the Term (i)
Borrower does not sponsor, is not obligated to contribute to, and is not itself
and will not be an "employee benefit plan," as defined in Section 3(3) of ERISA,
subject to Title I of ERISA or Section 4975 of the Code, (ii) none of the assets
of Borrower constitutes or will constitute "plan assets" of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101,(iii) Borrower is not
and will not be a "governmental plan" within the meaning of Section 3(3) of
ERISA, and (iv) transactions by or with Borrower are not and will not be subject
to state statutes regulating investment of, and fiduciary obligations with
respect to, governmental plans within the meaning of Section 3(3) of ERISA which
is similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
and which prohibit or otherwise restrict the transactions contemplated by this
Agreement including, but not limited to, the exercise by Lender of any of its
rights under the Loan Documents.

 

3.1.9    Compliance. Borrower and the Property (including, but not limited to
the Improvements) and the use thereof comply in all material respects with all
applicable Legal Requirements, including parking, building and zoning and land
use laws, ordinances, regulations, rules, covenants, restrictions and codes.
Borrower is not in default or violation of any order,  writ, injunction, decree
or demand of any Governmental Authority, the violation of which could reasonably
be expected to materially adversely affect the condition (financial or
otherwise) or business of Borrower. To the best of Borrower's knowledge,
Borrower has not committed  any act which may give any Governmental Authority
the right to cause Borrower to forfeit the Property or any part thereof or any
monies paid in performance of Borrower's Obligations under any of the Loan
Documents. The Property is used exclusively as a hotel and for  other
appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
The use being made of the Property is in conformity with the certificate of
occupancy issued for the Property and all other restrictions, covenants and
conditions affecting the Property.

 

3.1.10  Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of the Property as
of the date of such reports, and (iii) have been prepared in accordance with
GAAP or sound accounting principles, consistently applied, throughout the
periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated

 










 

losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Property or the
operation thereof, except as referred to or reflected in said financial
statements. Since the date of the financial statements,  there has been no
material adverse change in the financial condition, operations or business of
Borrower or the Property from that set forth in said financial statements.

 

3.1.11  Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower's best knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.

3.1.12  Easements; Utilities and Public Access. All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, "Easements"), if any, necessary for the full utilization of the
Improvements for their intended purposes have been obtained, are described in
the Title Insurance Policy and are in full force and effect without default
thereunder. The Property is located on or adjacent to a public road and has
direct legal access to such road, or has access via an irrevocable easement or
irrevocable right of way permitting ingress and egress to and from a public
road. The Property is served by water, sewer, sanitary sewer and storm drain
facilities and all required utilities, each of which is appropriate to service
the Property for its intended uses. All public utilities necessary or convenient
to the full use and enjoyment of the Property are located in the public
right-of-way abutting the Property, and all such utilities are connected so as
to serve the Property without passing over other property absent a valid
irrevocable easement. All roads necessary for the use of the Property for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

 

3.1.13  Separate Lots. The Property is comprised of one (1) or more  parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.

 

3.1.14  Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

3.1.15  Enforceability. The Loan Documents are not subject to any right of
rescission, offset, counterclaim or defense by Borrower or Guarantor including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and none of Borrower or Guarantor have asserted any right
ofrescission, set-off, counterclaim or defense with respect thereto.

 

3.1.16  Assignment of Leases. The Assignment of Leases creates a valid, first
priority collateral assignment of, or a valid, first priority security interest
in, rents and certain rights under the Leases, subject only to a license granted
to Borrower to exercise certain rights and to perform certain obligations of the
lessor under the Leases, including the right to operate the Property. No Person
other than Lender has any interest in or assignment of the Leases or any portion
of the Rents due and payable or to become due and payable thereunder.

 










 

3.1.17  Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

3.1.18  Licenses. All certifications, permits, licenses, franchises, consents,
approvals and any other applicable governmental authorizations, including,
without limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property as a hotel
(collectively, the "Licenses"), have been obtained and are in full force and
effect. Borrower shall keep and maintain all  Licenses necessary for the
operation of the Property as a hotel. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property.

3.1.19  Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located, the flood insurance required pursuant to Section
5.1.l(a) hereof is in full force and effect with respect to the Property.

3.1.20  Physical Condition. Except as may be expressly set forth in the Physical
Condition Report, the Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
the best of Borrower's knowledge, there exists no structural or  other material
defect or damage in the Property, whether latent or otherwise, and Borrower has
not received notice from any insurance company or bonding company of any defects
or inadequacies in the Property, or any part thereof, which would adversely
affect the insurability of the same or cause the imposition of extraordinary
premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond.

3.1.21  Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to affect
the value or marketability or current use of the Property. No improvements on
adjoining parcels encroach onto the Property except for encroachments that do
not materially and adversely affect the value or current use of the Property. No
Improvements encroach upon any easements except for encroachments the removal of
which would not materially and adversely affect the value or current use of the
Property.

 

3.1.22  Leases. Other than unwritten agreement with transient hotel guests, as
of the Closing Date, there are no Leases in place affecting the Property.

 

3.1.23  Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Legal Requirements in connection with the transfer of the Property to
Borrower have been paid or are

 










 

being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage, have been paid or are being paid simultaneously herewith. All
taxes and governmental assessments due and owing in respect of the Property have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established hereunder or are insured against by the Title Insurance
Policy.

 

3.1.24  Single Purpose. Borrower hereby represents and warrants to, and
covenants with, Lender that since the date of its formation and at all times on
and after the date hereof and until such time as the Obligations shall be paid
and performed in full:

(a)        Borrower (i) has been, is, and will be organized solely for the
purpose of acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into
this Agreement with the Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (ii) has
not owned, does not own, and will not own any asset or property other than (A)
the Property, and (B) incidental personal property necessary for the ownership
or operation of the Property.

 

(b)       Borrower has not engaged and will not engage in any business other
than the ownership, management and operation of the Property and Borrower will
conduct and operate its business as presently conducted and operated.

 

(c)        Borrower has not and will not enter into any contract or agreement
with any Affiliate of Borrower, any constituent party of Borrower or any
Affiliate of any constituent party, except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
would be available on an arms-length basis with third parties other than any
such party.

(d)       Borrower has not incurred and will not incur any Indebtedness other
than (i) the Debt, and (ii) unsecured trade payables and operational debt not
evidenced by a note and in an aggregate amount not exceeding two percent (2%) of
the original principal amount of the Loan at any one time; provided that any
Indebtedness incurred pursuant to subclause (ii) shall be (A) outstanding not
more than sixty (60) days, and (B) incurred in the ordinary course of business
(the Indebtedness described in the foregoing clauses (i) and (ii) is referred to
herein, collectively, as "Permitted Indebtedness"). No Indebtedness other than
the Debt may be secured  (senior, subordinate or pari passu) by the Property.

(e)        Borrower has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates.

 










 

(f)         Borrower has been, is, and will remain solvent and Borrower has paid
and will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same shall become due.

 

(g)        Borrower has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
Borrower has not and will not, (i) terminate or fail to comply with the
provisions of its organizational documents, or (ii) unless (A) Lender has
consented and (B) following a Securitization of the Loan, the applicable Rating
Agencies have issued a Rating Agency Confirmation in connection therewith,
amend, modify or otherwise change its partnership certificate, partnership
agreement, articles of incorporation and bylaws, operating agreement, trust or
other organizational documents in all material respects.

 

(h)        Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower's assets will not be listed as assets on the
financial statement of any other Person, provided, however, that Borrower's
assets may be included in a consolidated financial statement of its Affiliates
provided that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
Affiliates and to indicate that Borrower's assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person, and (ii) such assets shall be listed on Borrower's own separate balance
sheet. Borrower will file its own tax returns (to the extent Borrower is
required to file any such tax returns) and will not file a consolidated federal
income tax return with any other Person. Borrower has maintained and shall
maintain its books, records, resolutions and agreements as official records.

 

(i)         Borrower has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall maintain and utilize separate stationery, invoices and checks bearing
its own name.

 

(j)         Borrower has maintained and intends to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided,
however, nothing herein shall require any partners or members of Borrower to
make additional capital contributions.

 

(k)        Neither Borrower nor any constituent party of Borrower has sought or
will seek or effect the liquidation, dissolution, winding up, consolidation,
asset sale or merger, in whole or in part, of Borrower.

 










 

(1)        Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

 

(m)       Borrower has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.

 

(n)        Borrower has not and will not assume or guarantee or become obligated
for the debts of any other Person and does not and will not hold itself out to
be responsible for or have its credit available to satisfy the debts or
obligations of any other Person.

 

(o)        Intentionally omitted.

 

(p)        The organizational documents of Borrower shall also provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
"special purpose" provisions of such organizational documents.

 

(q)        Intentionally omitted.

 

(r)         Intentionally omitted.

 

(s)         Intentionally omitted.

 

(t)         Borrower has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

(u)        Borrower has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.

 

(v)        Borrower has compensated and shall compensate each of its consultants
and agents from its funds for services provided to it and pay from its own
assets all obligations of any kind incurred.

 

(w)       Borrower has not, and without the unanimous consent of all of its
directors or members, as applicable, will not (i) file a bankruptcy, insolvency
or reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (ii) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for such entity or for all or any portion of Borrower's
properties, (iii) make any assignment for the benefit of Borrower's creditors,
or (iv) take any action that could reasonably be expected to cause Borrower to
become insolvent; provided, however, nothing herein shall require any partners
or members of Borrower to make additional capital contributions.

 










 

(x)        Borrower has maintained and will maintain an arm's-length
relationship with its Affiliates.

 

(y)        Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.

 

(z)         Except in connection with the Loan, Borrower has not pledged and
will not pledge its assets for the benefit of any other Person.

 

(aa) Borrower has and will have no obligation to indemnify its officers,
directors, members or partners, as the case may be, or has such an obligation
that is fully subordinated to the Debt and will not constitute a claim against
it if cash flow in excess of the amount required to pay the Debt is insufficient
to pay such obligation.

 

(bb) if such Borrower is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii)  a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A)  dissolve, merge, liquidate,
consolidate; (B) sell, transfer, dispose, or encumber (except with respect to
the Loan Documents) all or substantially all of its assets or acquire all or
substantially all of the assets of any Person; or (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth in this Section 3.1.24 without the consent of the Lender.

 

(cc) Borrower will consider the interests of Borrower's creditors m connection
with all limited liability company actions.

 

(dd) Borrower has not, does not, and will not have any of its obligations
guaranteed by any Affiliate.

 

3.1.25   Tax Filings. To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal, state, commonwealth,
district and local tax returns required to be filed and has paid or made
adequate provision for the payment of all federal, state, commonwealth, district
and local taxes, charges and assessments payable by Borrower. Borrower's tax
returns (if any) properly reflect the income and taxes of Borrower for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.

 

3.1.26   Solvency. Borrower (i) has not entered into the Loan transaction or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor,
and (ii) received reasonably equivalent value in exchange for its Obligations
under the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower's assets exceeds and will, immediately following the making of the
Loan, exceed Borrower's total liabilities, including subordinated, unliquidated,
disputed and contingent liabilities. The fair saleable value of Borrower's
assets is, and immediately following the making of the Loan, will be, greater
than Borrower's probable liabilities, including the maximum amount of its
contingent liabilities on its debts as such debts become absolute and matured.
Borrower's assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted

 










 

or as proposed to be conducted. Borrower does not intend to, and does not
believe that it will, incur Indebtedness and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Indebtedness
and liabilities as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of the obligations of Borrower). No petition in bankruptcy has been filed
against Borrower or any constituent Person of Borrower, and neither Borrower nor
any constituent Person of Borrower has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower nor any of its constituent Persons are contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower's
assets or properties, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or such constituent Persons. Neither
the Property, nor any portion thereof, is the subject of, and neither Borrower
nor Guarantor is a debtor in, state or federal bankruptcy, insolvency or similar
proceeding. None of Borrower, any Person owning a direct ownership interest in
Borrower of 20% or greater, or Guarantor has ever been in a state or federal
bankruptcy or insolvency proceeding or convicted of a felony.

 

3.1.27  Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any "margin stock" within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

3.1.28  Organizational Chart. The organizational chart attached as Schedule III,
relating to Borrower and certain Affiliates and other parties, is true, complete
and correct on and as of the date hereof and accurately identifies all
beneficial controlling owners of Borrower (i.e., managing members, general
partners or similar controlling person of Borrower).  No Person other than those
Persons shown on Schedule III have any ownership interest in, or right of
control, directly or indirectly, in Borrower and no direct or indirect interest
in Borrower is  subject to any pledge or other security interest.

 

3.1.29  Organizational Status. Borrower's exact legal name is: Treemont Capital
Partners III, LP. Borrower is of the following organizational type (e.g.,
corporation, limited liability company): limited partnership, and the
jurisdiction in which Borrower is organized is: Texas. Borrower's Tax I.D.
number is 38-3918992 and Borrower's Texas Organizational I.D. number is
801804631.

 

3.1.30  Bank Holding Company. Borrower is not a "bank holding company" or a
direct or indirect subsidiary of a "bank holding company" as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.31  No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 










 

3.1.32  Purchase Options. Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of third parties.

 

3.1.33  FIRPTA. Borrower is not a "foreign person" within the meaning of
Sections 1445 or 7701 of the Code.

 

3.1.34  Investment Company Act. Borrower  is not (i) an "investment company" or
a company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

3.1.35  Use of Property. The Property consists solely of a hotel and related
operations and is used for no other purpose.

3.1.36  Fiscal Year. Each fiscal year of Borrower commences on January 1.

 

3.1.37  No Other Financing. Borrower has not borrowed any funds which have  not
heretofore been repaid in full, except for the Loan.

 

3.1.38  Contracts.

(a)        Borrower has not entered into, and is not bound by, any Major
Contract which continues in existence, except those previously disclosed in
writing to Lender.

 

(b)       Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by Borrower thereunder and, to the best
knowledge of Borrower, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrower, Manager or any other
Person acting on Borrower's  behalf  has given or received any notice of default
under any of the Major Contracts that remains uncured or in dispute.

 

(c)        Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender.

 

(d)        No Major Contract has as a party an Affiliate of Borrower. All fees
and other compensation for services previously performed under the Management
Agreement have been paid in full.

 

3.1.39  Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, could reasonably expected
to adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.

 










 

3.1.40  Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a material adverse effect on
Borrower, the Property and/or Borrower's ability to pay the Debt. Borrower has
no known contingent liabilities.

3.1.41  Intentionally Omitted.

3.1.42  REA. Each REA is in full force and effect and neither Borrower nor, to
Borrower's knowledge, any other party to any REA, is in default thereunder, and
to the best of Borrower's knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. No REA has been modified, amended or supplemented.

 

3.1.43  Franchise Agreement. The Franchise Agreement, pursuant to which Borrower
has the right to operate the hotel located on the Property under a name and/or
hotel system controlled by such Franchisor, is in full force and effect and
there is no default, breach or violation existing thereunder by any party
thereto and no event has occurred (other than payments due but not yet
delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a default, breach or violation by any party thereunder. Neither
the execution and delivery of the Loan Documents or Borrower's performance
thereunder will adversely affect Borrower's rights under the Franchise
Agreement. The  "comfort  letter" provided to Lender by Franchisor is
enforceable against Franchisor.

 

3.1.44  Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

3.1.45  Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

3.1.46  Past Activities. Borrower hereby represents and warrants that, from the
date of its formation to the date of this Agreement, Borrower:

(a)        is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;

(b)        has no judgments or liens of any nature against it except for tax
liens not yet due;

(c)        is in compliance with all laws, regulations, and orders applicable to
it and has received all permits necessary for it to operate;

(d)        is not involved in any dispute with any taxing authority;

(e)        has paid all Taxes that it owes;

 










 

(f)         has never owned any real property other than the Property and
personal property necessary or incidental to its ownership or operation of the
Property and has never engaged in any business other than the ownership and
operation of the Property;

 

(g)        is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full;

 

(h)        has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity's financial condition;

 

(i)         has passed a Phase I environmental audit for the Property;

 

(j)         has no material contingent or actual obligations not related to the
Property;

 

(k)        has not entered into any contract or agreement with any of its
Affiliates, constituents, or owners, or any guarantors of any of its obligations
or any Affiliate of any of the foregoing (each, a "Related Party"), except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in an arm's-length transaction with an unrelated party;

 

(1)                                 has paid all of its debts and liabilities
from its assets;

 

(m)       has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

(n)        has maintained all of its books, records, financial statements and
bank accounts separate from those of any other Person;

 

(o)        has not had its assets listed as assets on the financial statement of
any other Person;

 

(p)        has filed its own tax returns (except to the extent that it has been
a tax- disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

 

(q)        has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party);

 

(r)         has corrected any known misunderstanding regarding its status as a
separate entity;

 

(s)         has conducted all of its business and held all of its assets in its
own name;

 

(t)         has not identified itself or any of its Affiliates as a division or
part of the

other;

 










 

(u)       has maintained and utilized separate stationery, mvmces and checks
bearing its own name;

(v)       has not commingled its assets with those of any other Person and has
held all of its assets in its own name;

(w)      has not guaranteed or become obligated for the debts of any other
Person;

 

(x)       has not held itself out as being responsible for the debts or
obligations of any other Person;

(y)       has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

(z)        has not pledged its assets to secure the obligations of any other
Person and no such pledge remains outstanding except in connection with the
Loan; (aa) has maintained adequate capital in light of its contemplated business
operations; (bb) has maintained a sufficient number of employees
in  light  of  its contemplated business operations and has paid the salaries of
its own employees from its own funds; (cc) has not owned any subsidiary or any
equity interest in any other entity; (dd) has not incurred any Indebtedness that
is still outstanding other than Indebtedness that is permitted under the Loan
Documents; (ee) has not had any of its obligations guaranteed by an affiliate,
except for guarantees that have been either released or discharged (or that will
be discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents; and (ff) has not leased
any  portion of the Property  to a Tenant that is an Affiliate  of Borrower.

Section 3.2      Survival of Representations.

 

The representations and warranties set forth in Section 3.1 and elsewhere in
this Agreement and the other Loan Documents shall survive until the Obligations
have been paid and performed in full.

 










 

ARTICLE4 BORROWER COVENANTS

Section 4.1                                  Borrower Affirmative Covenants.

 

Borrower hereby covenants and agrees with Lender that throughout the Term:

 

4.1.1     Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

 

4.1.2     Existence; Compliance with Legal Requirements. Borrower and shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits and franchises and
comply with all Legal Requirements applicable to it and the Property. There
shall never be committed by Borrower and Borrower shall not permit any other
Person in occupancy of or involved with the operation or use of the Property to
commit any act or omission affording the federal government or any state or
local government the right of forfeiture against the Property or any part
thereof or any monies paid in performance of Borrower's obligations under any of
the Loan Documents. Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Mortgage. Borrower shall keep the Property
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement.

 

4.1.3     Taxes and Other Charges. Borrower shall pay all Taxes and  Other
Charges now or hereafter levied, assessed or imposed as the same become due and
payable, and shall furnish to Lender receipts for the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower need not pay Taxes directly nor furnish such receipts for
payment of Taxes to the extent that funds to pay for such Taxes have been
deposited into the Tax Account pursuant to Section 6.3). Borrower will deliver
to Lender receipts for payment or other evidence satisfactory to Lender that the
Taxes and Other Charges have been so paid no later than ten (10) days prior to
the date on which the Taxes and/or Other Charges would be delinquent if not
paid. Borrower shall not permit or suffer, and shall promptly discharge, any
Lien or charge against the Property, and shall promptly pay for all utility
services provided to the Property. After prior notice to Lender, Borrower, at
its own expense, may contest by appropriate legal proceeding, conducted in good
faith and with due diligence, the amount or validity of any Taxes or Other
Charges, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and
ordinances; (iii)      neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination

 










 

thereof pay the amount of any such Taxes or Other Charges, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
such proceeding shall suspend the collection of Taxes or Other Charges from the
Property; (vi) Borrower shall deposit with Lender cash, or other security as may
be approved by Lender, in an amount equal to one hundred twenty-five percent
(125%) of the contested amount, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon, (vii) failure to pay
such Taxes or Other Charges will not subject Lender to any civil or criminal
liability, (viii) such contest shall not affect the ownership, use or occupancy
of the Property, and (ix) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) - (viii) of
this Section 4.1.3. Lender may pay over any such cash or other security held by
Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated canceled or lost or there shall be any danger of the Lien of the
Mortgage being primed by any related Lien.

 

4.1.4    Litigation. Borrower shall give prompt  notice to Lender of any
litigation or governmental proceedings pending or threatened against the
Property, Borrower, or Guarantor which could reasonably be expected to
materially and adversely affect the Property  or Borrower's or Guarantor's
condition (financial or otherwise) or business (including Borrower's ability to
perform its Obligations hereunder or under the other Loan Documents).

4.1.5    Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given
verbally). Lender or its agents, representatives, consultants and employees as
part of any inspection may take soil, air, water, building material and other
samples from the Property, subject to the rights of Tenants under Leases.

 

4.1.6    Further Assurances; Supplemental Mortgage Affidavits.  Borrower shall,
at Borrower's sole cost and expense:

 

(a)        furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;

 

(b)       execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts
necessary  or desirable, to evidence, preserve and/or protect the collateral at
any time securing or intended to secure the Obligations, as Lender may
reasonably require; and

 

(c)        do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents

 










 

and purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

4.1.7    Financial Reporting.

(a)        Borrower shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records, in accordance with GAAP, or
other sound accounting principles reasonably acceptable to Lender, consistently
applied, the Uniform System of Accounts for Hotels, current edition, and the
requirements of Regulation AB, reflecting the financial affairs of Borrower and
all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time during normal business
hours upon reasonable notice (which may be given verbally) to Borrower to
examine such books and records at the office of Borrower or other Person
maintaining such books and records and to make such copies or extracts thereof
as Lender shall desire. After an Event of Default, Borrower shall pay any costs
incurred by Lender to examine such books, records and accounts, as Lender shall
determine to be necessary or appropriate in the protection of Lender's interest.

 

(b)       Not later than forty-five (45) days following the end of each fiscal
quarter (and for the first twelve (12) months following the Closing Date, not
later than fifteen (15) days following the end of each calendar month), Borrower
shall deliver to Lender unaudited operating statements, internally prepared on a
cash basis including a balance sheet and profit and loss statement as of the end
of such quarter and for the corresponding quarter of the previous year, and a
statement of revenues and expenses for the year to date, a statement of Net
Operating Income for such quarter, a comparison of the year to date results with
(i) the results for the same period of the previous year, (ii) the results that
had been projected by Borrower for such period and (iii) the Annual Budget for
such period and the Fiscal Year, and a summary report detailing monthly
occupancy, including average daily rate. Such statements for each quarter shall
be accompanied  by an Officer's Certificate certifying to the best of the
signer's knowledge, (A) that such statements fairly represent  the financial
condition and results of operations of  Borrower,(B)  that as of the date of
such Officer's Certificate, no Default exists under this Agreement, the Note or
any other Loan Document or, if so, specifying the nature and status of each such
Default and the action then being taken by Borrower or proposed to  be taken to
remedy such Default, (C) that as of the date of each Officer's Certificate, no
litigation  exists  involving  Borrower  or the Property  in which  the
amount  involved  is $250,000 (in the aggregate) or more or in which all or
substantially all of the potential liability is not covered by insurance, or, if
so, specifying such litigation and the actions being taking in relation thereto
and (D) the amount by which actual Operating Expenses were greater than or less
than the Operating Expenses anticipated in the applicable Annual Budget. Such
financial statements shall contain such other information as shall  be
reasonably requested by Lender for purposes of calculations to be made by Lender
pursuant to the terms hereof.

 

(c)        Not later than ninety (90) days after the end of each Fiscal Year of
Borrower's operations, Borrower shall deliver to Lender unaudited financial
statements and operating statements, covering the Property, including a balance
sheet as of the end

 










 

of such year, a statement of Net Operating Income for the year and for the
fourth quarter thereof and a statement of revenues and expenses for such year,
and stating in comparative form the figures for the previous fiscal year and the
Annual Budget for such fiscal year, as well as the supplemental schedule of net
income or loss presenting the net income or loss for the Property and occupancy
statistics for the Property, and copies of all federal income tax returns to be
filed. Such annual financial statements shall also be accompanied by an
Officer's Certificate in the form required pursuant to Section 4.1.7(b) above.
Notwithstanding the foregoing, upon either the occurrence and during the
continuance of an Event of Default or if Lender in its good faith believes that
the unaudited financial statements and operating statements delivered by
Borrower as required by this Section 4.1.7(c) are not materially accurate, then,
at Lender's request, Borrower shall deliver such financial statements and
operating statements required pursuant to this Section 4.l.7(c) audited by an
Independent Accountant in accordance with GAAP or such other accounting method
reasonably acceptable to Lender, consistently applied, and the requirements of
Regulation AB.

 

(d)        Not later than forty-five (45) days after the end of each fiscal
quarter of Borrower's operations, Borrower shall deliver to Lender a true and
complete rent roll for the Property, dated as of the last month of such fiscal
quarter, showing the percentage of gross leasable area of the Property, if any,
leased as of the last day of the preceding calendar quarter, the current annual
rent for the Property, the expiration date of each lease, whether to Borrower's
knowledge any portion of the Property has been sublet, and if it has, the name
of the subtenant, and such rent roll shall be accompanied by an Officer's
Certificate certifying that such rent roll is true, correct and complete in all
material respects as of its date and stating whether Borrower, within the past
three (3) months, has issued a notice of default with respect to any Lease which
has not been cured and the nature of such default.

 

(e)        Borrower shall, within ninety (90) days after the end of each
calendar year during the term of the Note, deliver to Lender an annual summary
of any and all FF&E Expenses made at the Property during the prior twelve (12)
month period.

 

(f)         Borrower shall deliver to Lender, within ten (10) Business Days of
the receipt thereof by Borrower, a copy of all reports prepared by Manager
pursuant to the Management Agreement, including, without limitation, the Annual
Budget and any inspection reports.

 

(g)        Borrower shall submit to Lender by November 1 of each year the Annual
Budget for the succeeding Fiscal Year. Upon and after the commencement of a
Sweep Event Period, Lender shall have the right to approve each Annual Budget
(which approval shall not be unreasonably withheld so long as no Event of
Default has occurred) and Annual Budgets approved by Lender shall hereinafter be
referred to as an "Approved Annual Budget". Upon and after the commencement of a
Sweep Event Period, in the event that Borrower incurs an extraordinary operating
expense or extraordinary capital expenditure not set forth in the Approved
Annual Budget (each an "Extraordinary Expense"), then Borrower shall promptly
deliver to Lender a reasonably  detailed  explanation  of such
proposed  Extraordinary  Expense  for Lender's

 










 

approval. Upon and after the commencement of a Sweep Event Period, until such
time that any Annual Budget has been approved by Lender, the prior
Approved  Annual Budget shall apply for all purposes hereunder (with such
adjustments as reasonably determined by Lender to reflect actual increases in
Taxes, Insurance Premiums and utilities expenses). Neither Borrower nor Manager
shall change or modify the Annual Budget that has been approved by Lender
without the prior written consent of Lender.

(h)       Borrower shall, promptly after written request by Lender or, if a
Securitization shall have occurred, the Rating Agencies, furnish or cause to be
furnished to Lender, in such manner and in such detail as may be reasonably
requested by Lender, such additional information as may be reasonably requested
with respect to the Property.

(i)        If any financial statements and other items required to be delivered
to Lender pursuant to this Section 4.1.7 (each a "Required Financial Item" and
collectively, the "Required Financial Items") is not timely delivered
("Reporting Failure"), within 30 days of written notice from Lender, Borrower
shall promptly pay to Lender, as a late charge, the sum of Five Hundred and
No/100 Dollars ($500.00) per Required Financial Item. In addition, Borrower
shall promptly pay to Lender an additional late charge of Two Hundred Fifty and
No/100 Dollars ($250.00) per Required Financial Item for each full month during
which such Reporting Failure continues following written notice from Lender.
Borrower acknowledges that Lender will incur additional expenses as a result of
any such Reporting Failure, which expenses would be impracticable to quantify,
and that Borrower's payments under this Section 4.1.7 are a reasonable estimate
of such expenses. Borrower acknowledges further that payment by Borrower of this
late charge does not in any manner affect or otherwise impair or waive any
rights and remedies Lender may have hereunder, under the Loan Documents or under
applicable law for any Event of Default.

 

4.1.8    Title to the Property. Borrower shall warrant and defend (a) its title
to the Property and every part thereof, subject only to Permitted Encumbrances
and (b) the validity and priority of the Liens of the Mortgage, the Assignment
of Leases and this Agreement on the Property, subject only to Permitted
Encumbrances, in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys' fees and court costs) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.

 

4.1.9    Estoppel Statement.

(a)        After request by Lender, Borrower shall within five (5) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating (i)
the Outstanding Principal Balance of the Note, (ii) the Interest Rate, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the payment and performance of the Obligations, if any, and (v)
that this Agreement and the other Loan Documents have not been modified or if
modified, giving particulars of such modification.

 

(b)       Intentionally Omitted.

 










 

(c)        Borrower shall deliver to Lender, upon request, an estoppel
certificate from each Tenant under any Lease (provided that Borrower shall only
be required to use commercially reasonable efforts to obtain an estoppel
certificate from any Tenant not required to provide an estoppel certificate
under its Lease) in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not  be required to deliver such certificates more
frequently than three (3) times in any calendar year.

 

(d)        Borrower shall deliver to Lender, upon request, estoppel certificates
from each party under any REA, in form and substance reasonably satisfactory to
Lender; provided, that Borrower shall not be required to deliver such
certificates more than three (3) times during the Term and not more frequently
than once per calendar year (or twice during any calendar year in which a
Securitization occurs).

 

4.1.10  Leases.

(a)        Lender acknowledges that no Leases are in effect at the Property as
of the Closing Date. All Leases and all renewals of Leases executed after the
date hereof shall (i) provide for economic terms, including rental rates,
comparable to existing local market rates for similar properties, (ii) be on
commercially reasonable terms, (iii) have a term of not less than three (3)
years (unless Lender approves in writing a shorter term), (iv) have a term of
not more than ten (10) years, including all extensions and renewals (unless
Lender approves in writing a longer term), (v) provide that such Lease is
subordinate to the Mortgage and the Assignment of Leases and that the  Tenant
thereunder will attom to Lender and any purchaser at a foreclosure sale, (vi)
be  to Tenants that are creditworthy, (vii) be written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender (subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant), (viii) not be to an Affiliate of
Borrower or Guarantor, and (ix) not contain any option to purchase, any right of
first refusal to purchase, any right to terminate (except in the event of the
destruction or condemnation of substantially all of the Property), any
requirement for a non-disturbance or recognition agreement, or any other terms
which would materially adversely affect Lender's rights under the Loan
Documents. All Major Leases and all renewals, amendments and modifications
thereof executed after the date hereof shall be subject to Lender's prior
approval. Borrower shall not permit or consent  to any assignment or sublease of
any Major Lease without Lender's prior  written approval (other than assignments
or subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower). Lender,
at Borrower's sole cost and expense, shall execute and deliver  its then
standard form of subordination, non-disturbance and attomment agreement to
Tenants under any future Major Lease approved by Lender upon request, with such
commercially reasonable changes as may be requested by such Tenants and which
are acceptable to Lender.

 

(b)        Borrower (i) shall observe and perform the obligations imposed upon
the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the Tenants

 










 

thereunder to be observed or performed in a commercially reasonable manner,
provided, however, Borrower shall not terminate or accept a surrender of a Lease
without Lender's prior approval; (iii) shall not collect any of the Rents more
than one (1) month in advance (other than security deposits); (iv) shall not
execute any assignment of lessor's interest in the Leases or the Rents (except
as contemplated by the Loan Documents); and (v) shall not alter, modify or
change any Lease so as to change the amount of or payment date for rent, change
the expiration date, grant any option for additional space or term, materially
reduce the obligations of the Tenant or increase the obligations of the lessor.
Upon request, Borrower shall furnish Lender with executed copies of all Leases.
Borrower shall promptly send copies to Lender of all written notices of material
default which Borrower shall receive under the Leases.

 

(c)         All security deposits of Tenants, whether held in cash or any other
form, shall be held in compliance with all Legal Requirements, shall not be
commingled with any other funds of Borrower and, if cash, shall be deposited by
Borrower at a separately designated account under Borrower's control at the
Clearing Bank. After the commencement of a Sweep Event Period, Borrower shall,
upon Lender's request, if permitted by applicable Legal Requirements, cause all
such security deposits (and any interest theretofore earned thereon) to be
transferred into the Cash Management Account (which shall then be held by Cash
Management Bank in a separate Account), which shall be held by Cash Management
Bank subject to the terms of the Leases. Any bond or other instrument which
Borrower is permitted to hold in lieu of cash security deposits under any
applicable Legal Requirements (i) shall be maintained in full force and effect
in the full amount of such deposits unless replaced by cash deposits as herein
above described, (ii) shall be issued by an institution reasonably satisfactory
to Lender, (iii) shall, if permitted pursuant to any Legal Requirements, name
Lender as payee or mortgagee thereunder (or at Lender's option, be fully
assignable to Lender), and (iv) shall in all respects comply with any applicable
Legal Requirements and otherwise be satisfactory to Lender. Borrower shall, upon
request, provide Lender with evidence satisfactory to Lender of Borrower's
compliance with the foregoing.

 

(d)        Borrower shall have the right, without the consent or approval of
Lender, to terminate or accept a surrender of any Lease that is not a Major
Lease so long as such termination or surrender is (i) by reason of a tenant
default and (ii) in a commercially reasonable manner to preserve and protect the
Property.

 

4.1.11   Alterations. Lender's prior approval shall be required in connection
with any alterations to any Improvements (i) that may have a material adverse
effect on Borrower's financial condition, the value or use of the Property or
the ongoing revenues and expenses of the Property, (ii) the cost of which
(including any related alteration, improvement or replacement) is reasonably
anticipated to exceed the Alteration Threshold, or (iii) that adversely affects
any structural component of any Improvements, any utility or HVAC system
contained in the Improvements or the exterior of any building constituting a
part of any Improvements (any of the foregoing, a "Material Alteration"). If the
total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower's Obligations under the
Loan Documents any of

 










 

the following: (i) cash, (ii) a Letter of Credit, (iii) U.S. Obligations, (iv)
other secunt1es acceptable to Lender, provided that Lender shall have received a
Rating Agency Confirmation as to the form and issuer of same, or (v) a
completion bond, provided that Lender shall have received a Rating Agency
Confirmation as to the form and issuer of same. Such security shall be in an
amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold, and Lender may apply such security from time to time at
the option of Lender to pay for such alterations. Upon substantial completion of
any Material Alteration, Borrower shall provide evidence satisfactory to Lender
that (i) the Material Alteration was constructed in accordance with applicable
Legal Requirements, (ii) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued.

 

4.1.12   Approval of Major Contracts. Borrower shall be required to obtain
Lender's prior written approval of any and all Major Contracts affecting the
Property, which approval may be granted or withheld in Lender's sole discretion.

 

4.1.13   After Acquired Property. Borrower will grant to Lender a first Lien
security interest in and to all equipment and other personal property owned by
Borrower, whether or not used in the construction, maintenance and/or operation
of the Improvements, immediately upon acquisition of same or any part of same.

 

4.1.14   Patriot Act Compliance.

 

(a)        Borrower will use its good faith and commercially reasonable efforts
to comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. Lender shall have the right to
audit Borrower's compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Mortgage and the other
Loan Documents and shall be immediately due and payable.

 

(b)        Neither Borrower nor any owner of a direct or indirect interest in
Borrower (i) is listed on any Government Lists, (ii) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged

 










 

criminal act1v1ty. For purposes hereof, the term "Patriot Act Offense" means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism, (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or (E) the Patriot Act. "Patriot Act
Offense" also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense. For purposes hereof, the term
"Government Lists" means (1) the Specially Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control ("OFAC"), (2)
any other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC that Lender
notified Borrower in writing is now included in "Government Lists", or (3) any
similar lists maintained by the United States Department of State, the United
States Department of Commerce or any other Governmental Authority or pursuant to
any Executive Order of the President of the United States of America that Lender
notified Borrower in writing is now included in "Government Lists".

 

4.1.15   Personal Property Taxes. Borrower shall timely file and pay all
personal property taxes relating to the Property in accordance with all
applicable governmental rules and regulations.

 

4.1.16   Hotel Covenants. Borrower further covenants and agrees with Lender
as follows:

 

(a)        Borrower shall cause the hotel located on the Property to be operated
pursuant to the Franchise Agreement.

 

(b)        Borrower shall (i) promptly perform and/or observe all of the
covenants and agreements required to be performed and observed by it under the
Franchise Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
default by Franchisor under the Franchise Agreement of which it is aware; (iii)
promptly notify Lender of the giving of any written notice by the Franchisor to
Borrower of any default by Borrower in the performance or observance of any of
the terms, covenants or agreements of the Franchise Agreement on the part of
Borrower, as franchisee thereunder, to be performed or observed, and deliver to
Lender a true copy of each such notice, (iv) promptly deliver to Lender a copy
of each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by it under the Franchise Agreement; and (v)
promptly enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by the Franchisor under the
Franchise Agreement.

 

(c)        If Borrower shall enter into any new or amended Franchise Agreement,
Lender shall receive within thirty (30) days following the execution of such
Franchise Agreement a comfort letter from the Franchisor in which Franchisor
shall agree

 










 

(i) that Lender shall have the right, but not the obligation, to cure any
defaults under the Franchise Agreement, (ii) to give Lender written notice of,
and a reasonable time to cure, any default of Borrower under the Franchise
Agreement, (iii) not to assert against Lender any defaults which by their nature
are personal to Borrower and not curable by Lender; (iv) to allow Lender to
change managers of the hotel operated at the Property; (v) that, if Lender or
its Affiliate shall acquire title to the Property, Lender or its affiliate shall
have an option to succeed to the interest of Borrower under the Franchise
Agreement (or to be granted a new license agreement on the same terms as the
Franchise Agreement) without payment of any fees to Franchisor; (vi) that the
Franchise Agreement will remain in effect during any foreclosure proceedings by
Lender provided Lender cures all monetary defaults under the Franchise
Agreement; (vii) not to modify, cancel, surrender, assign, transfer or otherwise
terminate the Franchise Agreement during the Term without the consent of Lender;
and (viii) that if Lender or its Affiliate succeeds to Borrower's interest under
the Franchise Agreement, Lender may assign its rights therein to any entity
which acquires the Property from Lender or its Affiliate (subject to
Franchisor's reasonable approval). The foregoing to the contrary
notwithstanding, Lender will not unreasonably withhold approval of Franchisor's
standard form of "comfort letter" addressing those matters set forth above.

 

4.1.17   Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower's or Guarantor's condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

4.1.18   Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

 

4.1.19   Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property (including the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof), and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys' fees and disbursements) out of such Insurance Proceeds and
Awards.

 

4.1.20   Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the
Property.  Borrower will qualify to do business and will remain in good standing
under the laws of (a) the State and (b) each other jurisdiction as and to the
extent the same are required for the ownership, maintenance, management and
operation of the Property.

 

4.1.21   Costs of Enforcement. In the event (a) that the Mortgage is foreclosed
in whole or in part or that the Mortgage is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) of the foreclosure of any
mortgage prior to or subsequent to the

 










 

Mortgage in which proceeding Lender is made a party, (c) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower or
any of its constituent Persons or an assignment by Borrower or any of its
constituent Persons for the benefit of its creditors or (d) an Event of Default
occurs and Lender exercises any of its remedies under the Loan Documents,
Borrower, its successors or assigns, shall be chargeable with and agrees to pay
all costs of collection and defense (including, without limitation, the taxes,
appraisals and legal fees), incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

 

4.1.22  Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender.

 

Section 4.2                                Borrower Negative Covenants.

Borrower covenants and agrees with Lender that throughout the Term:

4.2.1    Due on Sale and Encumbrance; Transfers of Interests. Without the prior
written consent of Lender, but, in each instance, subject to the provisions of
Article 8, neither Borrower nor any other Person having a direct or indirect
ownership or beneficial interest in Borrower shall sell, convey, mortgage,
grant, bargain, encumber, pledge, assign or transfer the Property or any part
thereof, or any interest, direct or indirect, in Borrower, whether voluntarily
or involuntarily (a "Transfer"). A Transfer within the meaning of this Section
4.2.1 shall be deemed to include (i) an installment sales agreement wherein
Borrower agrees to sell the Property or any part thereof for a price to be paid
in installments; (ii) an agreement by Borrower for the leasing of all or a
substantial part of the Property for any purpose other than the actual occupancy
by a space tenant thereunder or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower's right, title and interest in and to
any Leases or any Rents; (iii) if Borrower, Guarantor or any general partner,
managing member or controlling shareholder of Borrower or Guarantor is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation's stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (iv) if Borrower, Guarantor or any general partner,
managing member or controlling shareholder of Borrower or Guarantor is a limited
or general partnership, joint venture or limited liability company, the change,
removal, resignation or addition of a general partner, managing partner, limited
partner, joint venturer or member or the transfer of the partnership interest of
any general partner, managing partner or limited partner or the transfer of the
interest of any joint venturer or member; and (v) any pledge, hypothecation,
assignment, transfer or other encumbrance of any direct or indirect ownership
interest in Borrower.

 

4.2.2    Liens. Borrower shall not create, incur, assume or permit to exist any
Lien on any direct or indirect interest in Borrower or any portion of the
Property, except for the Permitted Encumbrances.

 










 

4.2.3     Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, in
each case without obtaining the prior consent of Lender.

 

4.2.4     Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property. Borrower shall not
change the current use of the Property in any material respect.

 

4.2.5     Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than the termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower's business.

 

4.2.6     Affiliate Transactions. Borrower shall not enter into, or be a party
to, any transaction with an Affiliate of Borrower or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business and on terms which are fully disclosed to Lender in advance
and are no less favorable to Borrower or such Affiliate than would be obtained
in a comparable arm's-length transaction with an unrelated third party.

 

4.2.7     Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

 

4.2.8     Assets. Borrower shall not purchase or own any property other than the
Property and any property necessary or incidental for the operation of the
Property.

 

4.2.9     No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the Lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

 

4.2.10   Principal Place of Business. Borrower shall not change its principal
place of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days' prior written notice.

 

4.2.11   Change of Name, Identity or Structure. Borrower shall not change
Borrower's name, identity (including its trade name or names) or, if not an
individual, Borrower's corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and without first obtaining the prior written
consent of Lender. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity,

 










 

perfection and priority of the security interest granted herein. At the
request  of  Lender, Borrower shall execute a certificate in form satisfactory
to Lender listing the trade names under which Borrower intends to operate the
Property, and representing and warranting that Borrower does business under no
other trade name with respect to the Property.

4.2.12  Special Purpose. Without in any way limiting the provisions of  this
Article 4, Borrower shall not take or permit any action that would result in
Borrower not being in compliance with the representations, warranties and
covenants set forth in Section 3.1.24.

4.2.13  BRISA.

(a)       Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under the Employee Retirement Income Security Act of
1974, as amended ("ERISA").

 

(b)       Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the Term, as requested by Lender in its sole
discretion, that (A) Borrower is not and does not maintain an "employee benefit
plan" as defined in Section 3(32) of BRISA, which is subject to Title I of
BRISA, or a "governmental plan" within the meaning of Section 3(32) of BRISA;
(B) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (C) one or more of
the following circumstances is true:

 

(i)        Equity interests in Borrower are publicly offered securities, within
the meaning of29 C.F.R §2510.3-101(b)(2);

 

(ii)       Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by "benefit plan investors" within the
meaning of29 C.F.R §2510.3-101(±)(2);

(iii)      Borrower qualifies as an "operating company" or a "real estate
operating company" within the meaning of 29 C.F.R §2510.3-l0l(c) or (e); or

 

(iv)      The assets of Borrower are not otherwise "plan assets" of one or more
"employee benefit plans" (as defined in Section 3(3) of BRISA) subject to Title
I ofERISA, within the meaning of 29 C.F.R. §2510.3-101.

4.2.14  Intentionally Omitted.

4.2.15  Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents,

(a) none of the funds or other assets of Borrower or Guarantor shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1

 










 

et seq., and any Executive Orders or regulations promulgated thereunder, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law (each, an "Embargoed
Person"), or the Loan made by Lender would be in violation of law, (b) no
Embargoed Person shall have any interest of any nature whatsoever in Borrower or
Guarantor, as applicable, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), would be prohibited
by law or the Loan would be in violation oflaw, and (c) none of the funds of
Borrower or Guarantor, as applicable, shall be derived from any unlawful
activity with the result that the investment in Borrower or Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law.

 

4.2.16  Operating Agreements. Borrower shall at all times comply in all material
respects with all Operating Agreements. Borrower agrees that without the prior
written consent of Lender, Borrower will not amend, modify or terminate any of
the Operating Agreements.

4.2.17  Hotel Covenants. Borrower shall not, without Lender's prior written
consent (i) surrender, terminate or cancel the Franchise Agreement; (ii) reduce
or consent to the reduction of the term of the Franchise Agreement; (iii)
increase or consent to the increase of the amount of any charges under the
Franchise Agreement; or (iv) otherwise modify, change, supplement, assign,
transfer, alter or amend, or waive or release any of its rights and remedies
under, the Franchise Agreement.

 

ARTICLES

 

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1                                Insurance.

 

5.1.1    Insurance Policies.

(a)        Borrower, at its sole cost and expense, shall obtain and maintain
during the entire Term, or cause to be maintained, insurance policies for
Borrower and the Property providing at least the following coverages:

(i)        Property insurance against loss or damage by fire,  lightning, riot
and civil commotion, vandalism, malicious mischief, burglary and theft,
terrorism and such other perils as are normally included in a "special form"
policy (formerly known as an "all-risk" policy), (A) in an amount equal to one
hundred percent (100%) of the "Full Replacement Cost" of the Property, which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation and a deductible in an amount acceptable to Lender; (B)
containing an agreed amount endorsement with respect to the Improvements and
personal  property   at  the  Property   waiving  all  co-insurance   provisions;  and (C) containing
an "Ordinance or Law Coverage" or "Enforcement"  endorsement if any of the
Improvements or the use of the Property shall at any time constitute
legal  non-conforming structures  or uses,  and compensating  for  loss  of
value or

 










 

property resulting from operation of law and the cost of demolition and the
increased cost of construction in amounts as required by Lender. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated "special flood  hazard
area", flood insurance in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Program, or such greater
amount as Lender shall require; and (z) earthquake insurance in an amount equal
to one and one-half times (1.5x) the probable maximum loss of the Property as
determined by Lender in its sole discretion and in form and substance
satisfactory to Lender in the event the Property is located in an area with a
high degree of seismic activity, provided that the insurance pursuant to clauses
(y) and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

 

(ii)        commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called "occurrence" form
and containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00), with a combined limit per policy year, excluding umbrella
coverage, of not less than Two Million and No/100 Dollars ($2,000,000.00); (B)
to continue at not less than the aforesaid limit until required to be changed by
Lender by reason of changed economic conditions making such protection
inadequate; and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an "if any" basis; (3)
independent contractors; (4) blanket contractual liability for all legal
contracts; and (5) contractual liability covering the indemnities contained in
Article 9 of the Mortgage to the extent the same is available;

 

(iii)      rent loss and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 5.1.l{h) below; (C)
covering a period of restoration of eighteen (18) months and containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of one hundred eighty (180)
days from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period; (D) in an amount equal to one hundred percent
(100%) of the projected Gross Revenue from the Property for a period of eighteen
(18) months from the date that the Property is repaired or replaced and
operations are resumed; and (E) covering the actual loss sustained during the
restoration. The amount of such business income insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower's reasonable estimate of the Gross Revenue from the Property for the
succeeding eighteen (18) month period. All proceeds payable to Lender pursuant
to this subsection shall be held by

 










 

Lender and shall be applied to the Obligations secured by the Loan Documents
from time to time due and payable hereunder and under the Note; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
its Obligations to pay the Debt on the respective dates of payment provided for
in the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

 

(iv)       at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner's contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above-mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder's risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

(v)        workers' compensation, subject to the statutory limits  of the state
in which the Property is located, and employer's liability insurance with limits
which are required from time to time by Lender in respect of any work or
operations on or about the Property, or in connection with the Property or its
operation (if applicable);

 

(vi)       comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

(vii)      umbrella liability insurance in addition to primary coverage in an
amount not less than Five Million and No/100 Dollars ($5,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above and (viii) below;

 

(viii)     motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, with limits which are required from
time to time by Lender;

 

(ix)       windstorm insurance in an amount equal one hundred percent (100%) of
the Full Replacement Cost of the Property, with a deductible acceptable to
Lender;

 

(x)        if applicable, insurance against employee dishonesty in an amount not
less than one (1) month of Gross Revenue from the Property and with a deductible
not greater than Ten Thousand and No/100 Dollars ($10,000.00); and

 










 

(xi)      upon sixty (60) days' notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Property located in or around the region
in which the Property is located.

(b)        All insurance provided for in Section 5.1.l{a) shall be obtained
under valid and enforceable policies (collectively, the "Policies" or in the
singular, the "Policy") and shall be subject to the approval of Lender as to
form and substance, including insurance companies, amounts, deductibles, loss
payees and insureds. Not less than ten (10) days prior to the expiration dates
of the Policies theretofore furnished to Lender, certificates of insurance
evidencing the Policies (and, upon the written request of Lender, copies of such
Policies) accompanied by evidence satisfactory to Lender of payment of the
premiums then due thereunder (the "Insurance Premiums"), shall be delivered by
Borrower to Lender.

 

(c)        Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 5.1.l{a).

(d)        All Policies of insurance provided  for  or  contemplated  by Section
5.1.l{a), except for the Policy referenced in Section 5.1.l{a)(v), shall name
Borrower as the insured and Lender and its successors and/or assigns as the
additional insured, as its interests may appear, and in the case of property
damage, boiler and machinery,
windstorm,  flood  and  earthquake  insurance,  shall  contain  a  so-called New
York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender. Additionally, if
Borrower  obtains
property  insurance  coverage  in  addition  to  or  in  excess  of  that  required   by
Section 5.1.l{a)(i), then such insurance policies shall also contain a so-called
New York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender. So long as the blanket
insurance policy insuring the Property insures the Property, Borrower covenants
that no additional properties not currently insured under such insurance policy
will be insured thereunder. Lender acknowledges that the blanket policy of
general liability insurance in effect on the Closing Date, which currently
covers 4  locations (inclusive of the Property), complies with the requirements
set forth in this Agreement, and provided that either (i) such policy continues
to cover no more than seven (7) locations (inclusive of the Property) at
any  time or (ii) so long as the annual aggregate cap divided by the number of
properties covered by such policy at any time is no less than $2MM, and such
policy otherwise complies with the requirements set forth in this Agreement,
such blanket policy  of general liability insurance shall comply with the
requirements set forth in this Agreement

 

(e)        All Policies of insurance provided for in Section 5.1.l{a). except
for the Policies referenced in Section 5.1.l{a)(v) and (a)(viii), shall contain
clauses or endorsements to the effect that:

 










 

(i)          no act or negligence of Borrower, or anyone acting for Borrower, or
of any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which could reasonably be expected to otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 

(ii)         the Policy shall not be canceled or terminated without at least
thirty (30) days' written notice to Lender and any other party named therein as
an additional insured and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;

 

(iii)       Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and

 

(iv)        the issuers thereof shall give notice to Lender if the Policies have
not been renewed fifteen (15) days prior to its expiration; and

 

(f)         If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect (including, without limitation, reasonable
attorney's fees) shall be paid by Borrower to Lender upon demand and until paid
shall be secured by the Mortgage and shall bear interest at the Default Rate.

 

(g)        In the event of foreclosure of the Mortgage or other transfer of
title to the Property in extinguishment in whole or in part of the Obligations,
all right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

(h)        The property insurance and rental loss and/or business interruption
insurance required under Sections 5.1.I(a)(i) and (iii) above shall cover
perils  of terrorism and acts of terrorism and Borrower shall maintain property
insurance and rental loss and/or business interruption insurance for loss
resulting from perils and acts of terrorism
on  terms  (including  amounts)  consistent  with  those  required  under
Sections 5.1.I(a)(i) and (iii) above at all times during the term of the Loan.

 

(i)         The property and loss of rents/business interruption insurance
policies required in this Section 5.1 shall not exclude "Acts of Terrorism" as
defined in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism
Risk Insurance Program Reauthorization Act of 2007, as extended and modified by
the Terrorism Risk Insurance Program Authorization Act of 2015, as the same may
be further modified, amended, or extended.

 










 

5.1.2     Insurance Company. All Policies required pursuant to Section 5.1.1 (i)
shall be issued by companies authorized to do business in the state where the
Property is located, with a financial strength and claims paying ability rating
of at least "A-:VIII" from A.M. Best Company or "A" from Moody's Investors
Service, Inc. or "A-" from Standard & Poor's Ratings Service; (ii) shall, with
respect to all property insurance policies, name Lender and its successors
and/or assigns as their interest may appear as lender and mortgagee; (iii)
shall, with respect to all property insurance policies and rental loss and/or
business interruption insurance policies, contain a Standard Mortgagee Clause
and a Lender's Loss Payable Endorsement, or their equivalents, naming Lender and
its successors and/or assigns as the person to whom all payments made by such
insurance company shall be paid; (iv) shall, with respect to all liability
policies, name Lender and its successors and/or assigns as an additional
insured; (v) shall contain a waiver of subrogation against Lender; (vi) shall
contain such provisions as Lender deems reasonably necessary or desirable to
protect its interest including endorsements providing (A) that neither Borrower,
Lender nor any other party shall be a co-insurer under said Policies, (B)  that
Lender shall receive at least thirty (30) days' prior written notice of any
modification, reduction or cancellation, and (C) for a deductible per loss of an
amount not more than that which is customarily maintained by prudent owners of
properties with a standard of operation and maintenance comparable to and in the
general vicinity of the Property, but in no event in excess of an amount
reasonably acceptable to Lender; and (vii) shall be satisfactory in form and
substance to Lender and shall be approved by Lender as to amounts, form, risk
coverage, deductibles, loss payees and insureds. No property or rental
loss/business interruption insurance policy required hereunder shall include any
so called "terrorist exclusion" or similar exclusion or exception to insurance
coverage relating to the acts of terrorist groups or individuals. Certified
copies of the Policies shall be delivered to Lender, 1601 Washington Avenue,
Suite 800, Miami Beach, Florida 33139, on the date hereof
with  respect  to  the  current  Policies  and  within thirty (30) days after
the effective date thereof with respect to all renewal Policies. Borrower shall
pay the Insurance Premiums annually in advance as the same become due and
payable and shall furnish to Lender evidence of the renewal of each of the
Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited
into  the  Insurance  Account  pursuant  to Section 6.4 hereof). In addition to
the insurance coverages described in Section 5.1.1 above, Borrower shall obtain
such other insurance as may from time to time be reasonably required by Lender
in order to protect its interests. Within thirty (30) days after request by
Lender, Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices, and the like.

 

Section 5.2                                  Casualty.

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a "Casualty"), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the completion of
the Restoration of the Property as nearly as possible to the condition the
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 5.4.
Borrower shall pay all costs of such Restoration whether or not such costs are

 










 

covered by insurance. Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower. In addition, Lender may participate in
any settlement discussions with any insurance companies (and shall approve any
final settlement) with respect to any Casualty in which the Net Proceeds or the
costs of completing the Restoration are equal to or greater than the Restoration
Threshold  and Borrower shall deliver to Lender all instruments required by
Lender to permit such participation. Any Insurance Proceeds in connection with
any Casualty (whether or not Lender elects to settle and adjust the claim or
Borrower settles such claim) shall be due and payable solely to Lender and held
by Lender in accordance with the terms of  this Agreement. In the event Borrower
or any party other than Lender is a payee on any check representing Insurance
Proceeds with respect to any Casualty, Borrower shall immediately endorse, and
cause all such third parties to endorse, such check payable to the order of
Lender. Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to endorse any such check payable to the order of
Lender. The expenses incurred by Lender in the adjustment and collection of
Insurance Proceeds shall become part of the Obligations, shall be secured by the
Loan Documents and shall be reimbursed by Borrower to Lender upon demand.
Borrower hereby releases Lender from any and all liability with respect to the
settlement and adjustment by Lender of any claims in respect of any Casualty.

Section 5.3                               Condemnation.

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of all or any portion  of
the Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 5.4, whether or not
an Award is available. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 










 

Section 5.4                               Restoration.

The following provisions shall apply in connection with the Restoration:

(a)        If the Net Proceeds shall be less than the Restoration  Threshold and
the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 5.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

(b)       If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration is equal to or greater than
the Restoration Threshold, the Net Proceeds will be held by Lender and Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 5.4. The term "Net Proceeds" for purposes of this
Section 5.4 shall
mean: (i)  the  net  amount  of  all  insurance  proceeds  received  by  Lender  pursuant   to
Section 5.1.l(a)(i), (iv), and (vi) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same ("Insurance Proceeds"),
or (ii) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same ("Condemnation Proceeds"), whichever the case may
be. (i)        The Net Proceeds shall be made available to Borrower for
Restoration upon the approval of Lender in its sole discretion that the
following conditions are met:

 

continuing;

(A)      no Event of Default shall have occurred and be

 

(B)       (1) in the event the Net Proceeds are Insurance

 

Proceeds, less than twenty-five percent (25%) of the total floor area of the
Improvements on the Property has been damaged, destroyed or rendered unusable as
a result of such Casualty or (2) in the event the Net Proceeds are Condemnation
Proceeds, less than ten percent (10%) of the land constituting the Property is
taken, and such land is located along the perimeter or periphery of the
Property, and no portion of the  Improvements is located on such land;

 

(C)        Leases demising in the aggregate a percentage amount equal to or
greater than seventy-five percent (75%) of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration,

 










 

notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be, and will make all necessary repairs and restorations thereto at
their sole cost and expense;

 

(D)        Borrower shall commence the Restoration (including application of
necessary licenses or permits) as soon as reasonably practicable (but in no
event later than ninety (90) days after such Casualty or Condemnation, whichever
the case may be, occurs) and shall diligently pursue the same to satisfactory
completion;

 

(E)        Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section
5.1.l(a)(iii). if applicable, or (3) by other funds of Borrower;

 

(F)        Lender shall be satisfied that the Restoration will be completed on
or before the earliest to occur of (1) the date six (6) months prior to the
Stated Maturity Date, (2) the earliest date required for such completion under
the terms of any Lease, if any Leases are in place at the Property, (3) such
time as may be required under applicable Legal Requirements or (4) the
expiration of the insurance coverage referred to in Section 5.1.l(a)(iii);

 

(G)        the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

 

(H)        the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

 

(I)         such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property or the related Improvements;

 

(J)         the Restoration DSCR, after giving effect to the Restoration, shall
be equal to or greater than 1.50 to 1.00;

 

(K)        the Loan to Value Ratio after giving effect to the Restoration, shall
be equal to or less than seventy percent (70%);

 

(L)        Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower's architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

 










 

(M)      the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender's discretion to cover the cost of
the Restoration.

(ii)       The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with  the provisions of
this Section 5.4(b). shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic's or materialman's liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the
satisfaction  of Lender by the title company issuing the Title Insurance Policy.

(iii)      All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the "Casualty Consultant").  Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant. All costs and expenses
incurred by Lender in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
attorneys' fees and disbursements and the Casualty Consultant's fees
and  disbursements, shall  be paid by Borrower.

(iv)      In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term "Casualty Retainage"
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to  the contrary set forth above
in this Section 5.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released  until  the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from

 










 

all appropriate Governmental Authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (i) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor's, subcontractor's or materialman's contract, (ii)
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (iii) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v)        Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

(vi)      If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which  are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the "Net
Proceeds Deficiency") with Lender (for deposit into the Casualty and
Condemnation Account) before any further disbursement of the Net Proceeds shall
be made. The Net Proceeds Deficiency deposited with Lender shall be deposited by
Lender into the Casualty and Condemnation Account and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4{b) shall constitute additional security
for the Obligations.

 

(vii)     The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4{b). and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

(c)        All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess
Net  Proceeds  pursuant  to Section 5.4{b){vii). may be retained and applied by
Lender in accordance with

 










 

Section 2.4.4 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. Additionally, throughout the term of the Loan, if a Default or
an Event of Default has occurred, then the Borrower shall pay to Lender, with
respect to any payment of the Debt pursuant to this Section 5.4(c), an
additional amount equal to the Prepayment Fee; provided, however, that if a
Default or an Event of Default has not occurred, then the Prepayment Fee shall
not be payable.

 

(d)        In the event of foreclosure of the Mortgage, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property, and all proceeds payable
thereunder, shall thereupon vest in the purchaser at such foreclosure, or Lender
or other transferee in the event of such other transfer of title.

(e)        Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance company makes a payment under a
property insurance Policy that Borrower proposes be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance company as to the purpose of such payment, as
between Lender and Borrower, such payment shall not be treated as business or
rental interruption Insurance Proceeds unless Borrower has demonstrated to
Lender's satisfaction that the remaining Net Proceeds that have been received
from the property insurance companies are sufficient to pay 100% of the cost of
the Restoration or, if such Net Proceeds are to be applied to repay the
Obligations in accordance with the terms hereof, that such remaining Net
Proceeds will be sufficient to satisfy the Obligations in full.

 

(f)         Notwithstanding the foregoing provisions of this Section 5.4, if the
Loan is included in a REMIC Trust and, immediately following a release of any
portion of the real property relating to the Property following a Casualty or
Condemnation, the ratio of the unpaid principal balance of the Loan to the value
of the remaining real property relating to the Property is greater than 125%
(such value to be determined, in Lender's sole discretion, by any commercially
reasonable method permitted to a REMIC Trust, based solely on real property and
excluding personal property and going concern value, if any), Lender shall not
be required to release any Net Proceeds for Restoration of the Property, and the
principal  balance  of the Loan must  be paid  down  by Borrower by the greater
of (A) such amount as may be required such that the Securitization will not fail
to maintain its status as a REMIC Trust as a result of the related release of
lien or (B) least of the following amounts: (i) the Net Proceeds, (ii) the fair
market value of the released Property at the time of the release, or (iii) an
amount such that the loan-to-value ratio of the Loan (as so determined by
Lender) does not increase after the release.

 










 

ARTICLE6

 

CASH MANAGEMENT AND RESERVE FUNDS

 

Section 6.1                                Cash Management Arrangements.

Upon the commencement of a Sweep Event Period, Borrower shall establish and
activate and, thereafter, Borrower shall cause all Rents to be transmitted
directly by all commercial tenants of the Property into a trust account (the
"Clearing Account")  established and maintained by Borrower at the Clearing Bank
as more fully described in the Clearing Account Agreement. Without in any way
limiting the foregoing, if Borrower or Manager receive any Gross Revenue from
the Property from and after the commencement of a Sweep Event Period, then (i)
such amounts shall be deemed to be collateral for the Obligations and shall be
held in trust for the benefit, and as the property, of Lender, (ii) such amounts
shall not be commingled with any other funds or property of Borrower or Manager,
and (iii) Borrower or Manager shall deposit such amounts in the Clearing Account
within one (1) Business Day of receipt. Funds deposited into the Clearing
Account shall be swept by the Clearing Bank on a daily basis into Borrower's
operating account at the Clearing Bank, unless a Sweep Event Period is
continuing, in which event such funds shall be swept on a daily basis into an
Eligible Account at the Cash Management Bank controlled by Lender (the "Cash
Management Account") and applied and disbursed in accordance with this Agreement
and the Cash Management Agreement. Funds in the Cash Management Account shall be
invested in Permitted Investments, as more particularly set forth in the Cash
Management Agreement. Lender may also establish subaccounts of the Cash
Management Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as "Accounts"). The Cash Management Account and all other
Accounts will be under the sole control and dominion of Lender, and Borrower
shall have no right of withdrawal therefrom. Borrower shall pay for all expenses
of opening and maintaining all of the above accounts.

 

Section 6.2                                Required Repairs Funds.

6.2.1    Deposit of Required Repairs Funds. Borrower shall perform the repairs
and other work at the Property as set forth on Schedule II (such repairs and
other  work hereinafter referred to as "Required Repairs") and shall complete
each of the Required Repairs on or before the earlier of (i) the respective
deadline for each repair as set forth on Schedule II. On the Closing Date,
Borrower shall deposit an amount equal to $0 with Lender to perform the Required
Repairs (the "Required Repairs Funds"), which Required Repairs Funds shall be
transferred by Cash Management Bank into an Account established to hold such
funds (the "Required Repairs Account").

 

6.2.2    Release of Required Repairs Funds.

(a)        Lender shall direct Servicer to disburse the Required  Repairs Funds
to Borrower out of the Required Repairs Account upon satisfaction by Borrower of
each of the following conditions with respect to each such disbursement: (i)
Borrower shall submit a request for payment to Lender at least thirty (30) days
prior to the date on which Borrower requests such payment be made, which request
shall specify the

 










 

Required Repairs to be paid; (ii) on the date such request is received by
Lender  and on the date such payment is to be made, no Event of Default shall
exist and remain uncured; and (iii) Lender shall have received (1) an Officer's
Certificate from Borrower (A) stating that all Required Repairs to be funded by
the requested disbursement have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (B) identifying each
Person that supplied materials or labor in connection with the Required Repairs
to be funded by the requested disbursement, (C)  stating that each such Person
has been paid in full or will be paid in full upon such disbursement, (D)
stating that the Required Repairs to be funded have not been the subject of a
previous disbursement, (E) stating that all previous disbursements of Required
Repairs Funds have been used to pay the previously identified Required Repairs,
and (F) stating that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (2) a copy of any license, permit or other approval by
any Governmental Authority required in connection with the Required Repairs and
not previously delivered to Lender, (3) lien waivers or other evidence of
payment satisfactory to Lender, (4) at Lender's option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (5) such other evidence as
Lender shall reasonably request to demonstrate that the Required Repairs to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall not be required to
disburse Required Repairs Funds more frequently than once each calendar month,
and Lender shall not be required to make disbursements from the Required Repairs
Account unless such requested disbursement is in an amount greater than $10,000
(or a lesser amount if the total amount in the Required Repairs Account is less
than $10,000, in  which case only one disbursement of the amount remaining in
the account shall  be made). Upon Borrower's completion of all Required Repairs
in accordance with this Section 6.2, Lender shall direct Servicer to release any
remaining Required Repairs Funds, if any, in the Required Repairs Account to
Borrower.

 

(b)       Nothing in this Section 6.2.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or (iv)
obligate Lender to demand from Borrower additional sums to complete any Required
Repairs.

(c)        Borrower shall permit Lender and Lender's agents and representatives
(including Lender's engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Required Repairs and all
materials being used in connection therewith and to examine all plans and shop
drawings relating to such Required Repairs. Borrower shall cause all contractors
and subcontractors to cooperate with Lender or Lender's representatives or such
other Persons described above in connection with inspections described in this
Section 6.2.2(c).

 

(d)        If a disbursement of Required Repairs Funds will exceed Twenty
Thousand and No/100 Dollars ($20,000.00), Lender may require an inspection of
the

 










 

Property at Borrower's expense prior to making a disbursement of Required
Repairs Funds in order to verify completion of the Required Repairs for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and may
require a certificate of completion by an independent qualified professional
architect acceptable to Lender prior to the disbursement of Required Repairs
Funds. Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional architect.

 

(e)        In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen's compensation insurance,
builder's risk insurance, public liability insurance and other insurance to the
extent required under applicable law in connection with the Required Repairs.
All such policies shall be in form and amount satisfactory to Lender.

 

Section 6.3                               Tax Funds.

6.3.1    Deposits of Tax Funds. Borrower shall deposit with Lender (i) an amount
reasonably determined by Lender on the Closing Date, and (ii) on each Monthly
Payment Date, an amount equal to one-twelfth of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months, in order to
accumulate sufficient funds to pay all such Taxes at least thirty (30) days
prior to their respective due dates, which amounts shall be transferred into an
Account established by or on behalf of Lender to hold such funds (the "Tax
Account"). Amounts deposited from time to time into the Tax Account pursuant to
this Section 6.3.1 are referred to herein as the "Tax Funds". If at any time
Lender reasonably determines that the Tax Funds will not be sufficient to pay
the Taxes, Lender shall notify Borrower of such determination and the monthly
deposits for Taxes shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency by the date that is at least thirty (30)
days prior to the respective due dates for the Taxes; provided, that if Borrower
receives notice of any deficiency after the date that is thirty (30) days prior
to the date that Taxes are due, Borrower will deposit with or on behalf of
Lender such amount within three (3) Business Day after its receipt of such
notice.

 

6.3.2    Release of Tax Funds. Provided no Event of Default shall exist  and
remain uncured, Lender shall direct Servicer to apply the Tax Funds in the Tax
Account to payments of Taxes, provided Borrower shall furnish Lender with all
bills, invoices and statements for the Taxes for which such funds are required
at least thirty (30) days prior to the date on which such charges first become
payable. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax Funds. Any Tax Funds remaining in the Tax Account after the
Obligations have been paid in full shall be returned to Borrower.

 










 

Section 6.4                                  Insurance Funds.

 

6.4.1     Deposits of Insurance Funds. Borrower shall deposit with Lender (i) an
amount reasonably determined by Lender on the Closing Date, and (ii) on each
Monthly Payment Date, an amount equal to one-twelfth of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof, in order to accumulate sufficient
funds to pay all such Insurance Premiums  at least thirty (30) days prior to the
expiration of the Policies, which amounts shall be transferred into an Account
established by or on behalf of Lender to hold such funds (the "Insurance
Account"). Amounts deposited from time to time into the Insurance Account
pursuant to this Section 6.4.1 are referred to herein as the "Insurance Funds".
If at any time Lender reasonably determines that the Insurance Funds will not be
sufficient to pay the Insurance Premiums, Lender shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency by
the date that is at least thirty (30) days prior to the expiration of the
Policies; provided, that if Borrower receives notice of any deficiency after the
date that is thirty (30) days prior to the expiration of the Policies, Borrower
will deposit with or on behalf of Lender such amount within one (1) Business Day
after its receipt of such notice.

 

6.4.2     Release of Insurance Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to apply the Insurance Funds in
the Insurance Account to payment of Insurance Premiums, provided Borrower shall
furnish Lender with all bills, invoices and statements for the Insurance
Premiums for which such funds are required at least thirty (30) days prior to
the date on which such charges first become payable. In making any payment
relating to Insurance Premiums, Lender may do so according to any bill,
statement or estimate procured from the insurer or its agent, without inquiry
into the accuracy of such bill, statement or estimate. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Account after the Obligations have been paid in
full shall be returned to Borrower.

 

Section 6.5                                  FF&E Reserve Funds

 

6.5.1     Deposits of FF&E Reserve Funds. Borrower shall deposit with Lender on
each Monthly Payment Date, an amount equal to one-twelfth of an amount
equal  to  four percent (4.0%) of the annual Gross Revenue for the Property as
determined by Lender for the repair and replacement of the furniture, fixtures
and equipment at or in or used in the operation of the Property (the "FF&E
Work") that may be incurred following the date hereof, which amounts shall be
transferred into an Account established by or on behalf of Lender to hold such
funds (the "FF&E Reserve Account"). Lender may from time to time reassess its
estimate of the required monthly amount necessary for the FF&E Work and, upon
notice to Borrower, Borrower shall be required to deposit with or on behalf of
Lender each month such reassessed amount, which shall be transferred into the
FF&E Reserve Account. Amounts deposited from time to time into the FF&E Reserve
Account pursuant to this Section 6.8.1 are referred to herein as the "FF&E
Reserve Funds".

 










 

6.5.2    Release of FF&E Reserve Funds.

(a)        Lender shall direct Servicer to disburse the FF&E Reserve Funds to
Borrower out of the FF&E Reserve Account upon satisfaction by Borrower of each
of the following conditions with respect to each such disbursement: (i) such
disbursement is for an Approved FF&E Expense; (ii) Borrower shall submit a
request for payment to Lender at least ten (10) days prior to the date on which
Borrower requests such payment be made, which request shall specify the Approved
FF&E Expenses to be paid; (iii) on the date such request is received by Lender
and on the date such payment is to be made, no Event of Default shall exist and
remain uncured, and (iv) Lender shall have received (1)  an Officer's
Certificate from Borrower (A) stating that the items to be funded by the
requested disbursement are Approved FF&E Expenses, and a description
thereof, (B) stating that all Approved FF&E Expenses to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements, (C) identifying each
Person that supplied materials or labor in connection with the Approved FF&E
Expenses to be funded by the requested disbursement, (D) stating that each such
Person has been paid in full or will be paid in  full upon such disbursement,
(E) stating that the Approved FF&E Expenses to be funded have not been the
subject of a previous disbursement, (F) stating that all previous disbursements
of FF&E Reserve Funds have been used to pay the previously identified Approved
FF&E Expenses, and (G) stating that all outstanding trade payables (other than
those to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (2) a copy of any license, permit or other
approval required by any Governmental Authority in connection with the Approved
FF&E Expenses and not previously delivered to Lender, (3) lien waivers or other
evidence of payment satisfactory to Lender, (4) at Lender's option, a title
search for the Property indicating that the Property is free from all Liens,
claims and other encumbrances not previously approved by Lender, and (5) such
other evidence as Lender shall reasonably request to demonstrate that the
Approved FF&E Expenses to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrower.
Lender shall not be required to disburse FF&E Reserve Funds more frequently than
once each calendar month, and Lender shall not be required to make disbursements
from the FF&E Reserve Account unless such requested disbursement is in an amount
greater than $10,000 (or a lesser amount if the total amount in the FF&E Reserve
Account is less than $10,000, in which case only one disbursement of  the amount
remaining in the account shall be made).

 

(b)        Nothing in this Section 6.8.2 shall (i) make Lender responsible for
performing or completing any FF&E Work; (ii) require Lender to expend funds in
addition to the FF&E Reserve Funds to complete any FF&E Work; (iii) obligate
Lender to proceed with any FF&E Work; or (iv) obligate Lender to demand from
Borrower additional sums to complete any FF&E Work.

(c)        Borrower shall permit Lender and Lender's agents and representatives
(including Lender's engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any FF&E Work and all materials
being

 










 

used in connection therewith and to examine all plans and shop drawings relating
to such FF&E Work. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender's representatives or such other Persons
described above in connection with inspections described in this Section
6.8.2{c).

(d)       If a disbursement of FF&E Reserve Funds will exceed $25,000.00, Lender
may require an inspection of the Property at Borrower's expense prior to
making  a disbursement of FF&E Reserve Funds in order to verify completion of
the FF&E Work for which reimbursement is sought. Lender may require that such
inspection  be conducted by an appropriate independent qualified professional
selected by Lender and may require a certificate of completion by an independent
qualified professional architect acceptable to Lender prior to the disbursement
of FF&E Reserve Funds. Borrower shall pay the expense of the inspection as
required hereunder, whether such inspection is conducted by Lender or by an
independent qualified professional architect.

(e)        In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen's compensation insurance,
builder's risk insurance, public liability insurance and other insurance to the
extent required under applicable law in connection with the FF&E Work. All such
policies shall be in form and amount satisfactory to Lender.

 

Section 6.6 Intentionally Omitted. Section 6.7 Intentionally Omitted. Section
6.8 Intentionally Omitted.

Section 6.9 Excess Cash Flow Funds. Borrower shall deposit or cause to be
deposited with or on behalf of Lender the funds specified in Section 6.11
hereof, which amounts shall be transferred by Cash Management Bank into an
Account established to hold such funds (the "Excess Cash Flow Account") and held
as additional collateral and security for the Loan. Amounts deposited from time
to time into the Excess Cash Flow Account pursuant to this Section 6.9 and
Section 6.11 are referred to herein as the "Excess Cash Flow Funds." Upon a
termination, if any, of a Sweep Event Period, provided no other Sweep Event
Period is continuing, Lender shall distribute the Excess Cash Flow Funds on
deposit in the Excess Cash Flow Account to Borrower.

Section 6.10                              Security Interest in Reserve Funds.

 

6.10.1  Grant of Security Interest. Borrower shall be the owner of the Reserve
Funds. Borrower hereby pledges, assigns and grants to Lender a first-priority
perfected security interest to Lender, as security for the payment and
performance of the Obligations, in all of Borrower's right, title and interest
in and to the Reserve Funds. The Reserve Funds shall  be under the sole dominion
and control of Lender. The Reserve Funds shall not constitute a trust fund and
may be commingled with other monies held by Lender.

 

6.10.2  Income Taxes; Interest. Borrower shall report on its federal, state,
commonwealth, district and local income tax returns all interest or income
accrued on the

 










 

Reserve Funds. The Reserve Funds shall earn interest at a rate commensurate with
the rate of interest paid from time to time on money market accounts at a
commercial bank selected by Lender in its sole discretion from time to time,
with interest credited monthly to such Reserve Funds (with the exception of the
Tax Funds, the Insurance Funds and the Required Repairs Funds). All earnings or
interest on each of the Reserve Funds (with the exception of the Tax Funds, the
Insurance Funds and the Required Repairs Funds) shall be and become part of the
respective Reserve Fund and shall be disbursed as provided in the paragraph(s)
of this  Agreement applicable to each such Reserve Fund. No earnings or interest
on the Tax Funds, the Insurance Funds or the Required Repairs Funds shall be
payable to Borrower.

 

6.10.3  Prohibition Against Further Encumbrance.  Borrower shall not,
without  the prior consent of Lender, further pledge, assign or grant any
security interest in the Reserve Funds or permit any Lien or encumbrance to
attach thereto or any levy to be made thereon or any UCC-1 financing statements
to be filed with respect thereto, except those naming Lender as the secured
party.

 

6.10.4  Lender Remedy for Failure to Perform. In addition to Lender's remedies
following an Event of Default, Borrower acknowledges that Lender shall have the
right (but not the obligation) to complete or perform the Required Repairs,
tenant improvements and FF&E Work (individually and collectively, as the context
requires, the "Reserve Items") for which amounts have been reserved under this
Loan Agreement (or pay the leasing commissions as applicable) and for such
purpose, Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (and which shall be deemed to be coupled with an interest and
irrevocable until the Loan is paid in full and the Mortgage is discharged of
record, with Borrower hereby ratifying all that its said attorney shall do by
virtue thereof): (i) to complete or undertake such work in the name of Borrower;
(ii) to proceed under existing contracts or to terminate existing contracts
(even where a termination penalty may be incurred) and employ such contractors,
subcontractors, watchman, agents, architects and inspectors as Lender determines
necessary or desirable for completion of such work; (iii) to make any additions,
changes and corrections to the scope of the work as Lender deems necessary or
desirable for timely completion; (iv) to pay, settle or compromise all existing
bills and claims which are or may become Liens against the Property or as may be
necessary or desirable for completion of such work; (v) to execute all
applications and certificates in the name of Borrower which may be required to
obtain permits and approvals for such work or completion of such work; (vi) to
prosecute and defend all actions or proceedings in connection with the repair or
improvements to the Property; and (vii) to do any and every act which Borrower
might do in its own behalf to fulfill the terms of Borrower's obligations under
this Agreement. Amounts expended by Lender which exceed amounts held in the
Accounts shall be added to the Outstanding Principal Balance, shall be
immediately due and payable, and shall bear interest at the Default Rate from
the date of disbursement by Lender until paid in full. In addition, in order to
perform inspections or, following an Event of Default, to complete Reserve Items
which Borrower has failed to perform, Borrower hereby grants Lender and its
agents the right, from time to time, to enter onto the Property.

 










 

Section 6.11                             Property Cash Flow Allocation.

6.11.1  Order of Priority of Funds in Cash Management Account.

(a)        During the continuation of a Sweep Event Period, on each Monthly
Payment Date during the Term, except during the continuance of an Event of
Default, all funds deposited into the Cash Management Account during the
immediately preceding Interest Period shall be applied on such Monthly Payment
Date in the following order of priority:

 

(i)         First, to the Tax Account, to make the required payments of Tax
Funds as required under Section 6.3;

(ii)       Second, to the Insurance Account, to make the required payments of
Insurance Funds as required under Section 6.4;

(iii)       Third, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount, applied first to the payment of interest computed at the
Interest Rate with the remainder applied to the reduction of the Outstanding
Principal Balance;

(iv)       Fourth, subject to the terms of the Cash Management Agreement, to the
Borrower Operating Account, funds in an amount equal to the Monthly Operating
Expense Budgeted Amount payable to third parties unaffiliated with Borrower;

(v)        Fifth, to the FF&E Reserve Account, to make the required payments
ofFF&E Reserve Funds as required under Section 6.5;

(vi)      Sixth, to Lender, of any other amounts then due and payable under the
Loan Documents;

(vii)     Seventh, subject to the terms of the Cash Management Agreement, to the
Borrower Operating Account, funds in an amount equal to the Monthly Operating
Expense Budgeted Amount payable to parties that are not classified as third
parties unaffiliated with Borrower;

(viii)    Eighth, to the Borrower Operating Account, payments for Extraordinary
Expenses approved by Lender, if any; and

 

(ix)       Lastly, all amounts remaining after payment of the amounts set forth
in clauses (i) through (viii) above (the "Remaining Receipts") to the Excess
Cash Flow Account.

6.11.2  Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (vi) of Section 6.11.l(a) in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Cash
Management Account for such payments, and Borrower

 










 

is not otherwise in Default hereunder, the failure by the Cash Management Bank
to allocate such funds into the appropriate Accounts shall not constitute an
Event of Default.

 

6.11.3   Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence of an Event of
Default, Lender, at its option, may withdraw the Reserve Funds and any other
funds of Borrower then in the possession of Lender, Servicer or Cash Management
Bank (including any Gross Revenue) and apply such funds to the items for which
the Reserve Funds were established or to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender's
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.

 

ARTICLE 7 PROPERTY MANAGEMENT

Section 7.1                                  The Management Agreement.

 

Borrower shall (i) cause Manager to manage the Property in accordance with the
Management Agreement, (ii) diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement on the part of Borrower to
be performed and observed, (iii) promptly notify Lender of any default under the
Management Agreement of which it is aware, (iv) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditures plan,
report and estimate received by it under the Management Agreement, and (v)
promptly enforce the performance and observance of all of the covenants required
to be performed and observed by Manager under the Management Agreement. If
Borrower shall default in the performance or observance of any material term,
covenant or condition of the Management Agreement on the part of Borrower to be
performed or observed, then, without limiting Lender's other rights or remedies
under this Agreement or the other Loan Documents, and without waiving or
releasing Borrower from any of its Obligations hereunder or under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the material
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed.

 

Section 7.2                                   Prohibition Against Termination or
Modification.

 

Borrower shall not (i) surrender, terminate, cancel, modify, renew or extend the
Management Agreement, (ii) enter into any other agreement relating to the
management or operation of the Property with Manager or any other Person, (iii)
consent to the assignment by the Manager of its interest under the Management
Agreement, or (iv) waive or release any of its rights and remedies under the
Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld; provided, however, with respect to a
new manager such consent may be conditioned upon Borrower delivering a Rating
Agency Confirmation as to such new manager and management agreement. If at any
time Lender consents to the appointment of a new manager, such new manager and
Borrower shall, as a condition of Lender's consent, execute (i) a management
agreement in form and substance

 










 

reasonably acceptable to Lender, and (ii) a subordination of management
agreement in a form reasonably acceptable to Lender.

 

Section 7.3                                  Replacement of Manager.

 

Lender shall have the right to require Borrower to replace the Manager with a
Person chosen by Borrower and approved by Lender (provided, that such approval
may be conditioned upon Borrower delivering a Rating Agency Confirmation as to
such new manager and management agreement) upon the occurrence of any one or
more of the following events: (i)  at any time following the occurrence and
during the continuance of an Event of Default, (ii) if at any time the Debt
Service Coverage Ratio falls below 1.10 to 1.00 (the "Manager Termination
Ratio"), as determined by Lender in its sole discretion, (iii) if Manager shall
be in default under the Management Agreement beyond any applicable notice and
cure period, (iv) if Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding, or (v) if at any time the Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds. Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, Lender may, but shall not be obligated to,
select the replacement property manager.

 

ARTICLES PERMITTED TRANSFERS

Section 8.1                                  Permitted Transfer of the Property.

 

From and after the date that is one year after the Closing Date, Lender shall
not withhold  its consent to the conveyance of the Property  to a
Permitted  Transferee provided that (a)  Borrower shall give Lender written
notice of such Transfer request not less than sixty (60) days prior to the
proposed date of such Transfer and pay to Lender a non-refundable processing fee
in the amount of $25,000, (b) Lender has received a Rating Agency Confirmation
as to the conveyance of the Property to the Permitted Transferee, (c) Lender has
received an agreement, acceptable to it in its sole discretion, pursuant to
which Permitted Transferee assumes all of Borrower's obligations under the Loan
Documents, (d) Lender receives a transfer fee equal to (1) for the first
assumption, 0.5% of the then-outstanding amount of the Loan (but in no event
less than $15,000) and (2) for any subsequent assumption, 1% of the
then-outstanding amount of the Loan (but in no event less than $15,000), (e)
Lender shall have received such documents, certificates and legal opinions as it
may reasonably request, (f) no Event of Default or event which with the giving
of notice or the passage of time or both would constitute an Event of Default
shall have occurred and remain uncured; (g) the Permitted Transferee and its
property manager shall have sufficient experience in the ownership and
management of properties similar to the Property, and Lender shall be provided
with reasonable evidence thereof (and Lender reserves the right to approve the
Permitted Transferee without approving the substitution of the property
manager); (h) the Permitted Transferee shall have executed and delivered to
Lender an assumption agreement in form and substance acceptable to Lender,
evidencing such Permitted Transferee's agreement to abide and be bound by the
terms of the Note, this Agreement and the other Loan Documents and an Affiliate
of such Permitted Transferee acceptable to Lender shall execute a recourse
guaranty and an environmental  indemnity  in form and substance identical to

 










 

the Guaranty and Environmental Indemnity, respectively, with such changes to
each of the foregoing as may be reasonably required by Lender, together with
such legal opinions and title insurance endorsements as may be reasonably
requested by Lender; and (i) prior to any release of the Guarantor, a substitute
guarantor acceptable to Lender shall have assumed the Guaranty executed by
Guarantor or executed a replacement guaranty reasonably satisfactory to Lender.
Notwithstanding the foregoing or anything herein to the contrary, Borrower may
not exercise its rights pursuant to this Section 8.1 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan.

 

Section 8.2                                  Permitted Transfers of Interest in
Borrower.

 

(a)        Notwithstanding anything to the contrary contained in Section 4.2.1,
the following Transfers ("Permitted Transfers") shall be deemed to be permitted
hereunder without the consent of Lender:

 

(i)         provided that no Default or Event of Default shall have occurred and
remain uncured, a Transfer (but not a pledge) of a direct or indirect interest
in Borrower, provided that (A) such Transfer shall not (y) cause the transferee
(together with its Affiliates) to acquire Control of Borrower (if such
transferee did not previously Control Borrower), or (z) result in Borrower no
longer being Controlled by Guarantor,

(B) after giving effect to such Transfer, the aggregate of all Transfers of
direct or indirect interests in Borrower shall not exceed forty-nine percent
(49%) of the direct and indirect interests in Borrower existing as of the date
hereof, (C) Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
prior to the date of such Transfer, (D) to the extent any transferee owns twenty
percent (20%) or more of the direct or indirect interests in Borrower
immediately following such Transfer (provided such transferee did not own 20% or
more of the direct or indirect ownership interests in Borrower as of the Closing
Date), Borrower shall, prior to such Transfer, deliver, at Borrower's sole cost
and expense, customary searches (credit, judgment, lien, etc.) acceptable to
Lender with respect to such transferee, and (E) the legal and financial
structure of Borrower and its members or partners, as applicable, and the single
purpose nature and bankruptcy remoteness of Borrower and its members or
partners, as applicable, after such Transfer, shall satisfy Lender's then
current applicable underwriting criteria and requirements;

 

(ii)        provided that no Default or Event of Default shall have occurred and
remain uncured, a Transfer (but not a pledge) of an indirect interest in
Borrower that occurs by maintenance, devise or bequest or by operation of law
upon the death of a natural person that was the holder of such interest to a
member of the immediate family of such interest holder or a trust established
for the benefit of such immediate family member, provided that (A) no such
Transfer shall result in a change of the day-to-day management of the Property,
(B) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer not more than ten (10) days after the
date of such Transfer, (C) the legal and financial structure of Borrower and its
members or partners, as applicable, and the single purpose nature and bankruptcy
remoteness of Borrower and its members or partners, as applicable after such
Transfer,

 










 

shall satisfy Lender's then current applicable underwriting criteria and
requirements, (D) to the extent any transferee owns twenty percent (20%) or more
of the direct or indirect interests in Borrower immediately following such
Transfer (provided such transferee did not own 20% or more of the direct or
indirect ownership interests in Borrower as of the Closing Date), Borrower shall
deliver, at Borrower's sole cost and expense, customary searches (credit,
judgment, lien, etc.) acceptable to Lender with respect to such transferee
within thirty (30) days after any such Transfer, (E) if any such Transfer would
result in a change of Control of Borrower and occurs prior to Securitization,
such Transfer is approved by Lender in writing in its sole and absolute
discretion within thirty (30) days after any such Transfer, and (F) if any such
Transfer would result in a change of Control of Borrower, Borrower, at
Borrower's sole cost and expense, shall, within thirty (30)  days after any such
Transfer, (y) deliver (or cause to be delivered) if such Transfer occurs after a
Securitization, a Rating Agency Confirmation to Lender, and (z) obtain the
written consent of Lender, which shall not be unreasonably withheld.

 

(b)        For purposes of this Section 8.2, (i) a change of "Control" of
Borrower shall be deemed to have occurred if (A) there is any change in the
identity of any individual or entity or any group of individuals or entities who
have the right, by virtue of any partnership agreement, articles of
incorporation, by-laws, articles of organization, operating agreement or any
other agreement, with or without taking any formative action, to cause Borrower
to take some action or to prevent, restrict or impede Borrower from taking some
action which, in either case, Borrower could take or could refrain from taking
were it not for the rights of such individuals, or (B) the individual or entity
or group of individuals or entities that "Control" Borrower as described in
clause

(A)  ever cease to own at least fifty-one percent (51%) of all equity interests
(direct or indirect) in Borrower; and (ii) an "immediate family member" shall
mean a sibling, spouse or a child of any interest holder.

 

Section 8.3                                  Cost and Expenses.

 

Borrower shall pay all costs and expenses of Lender in connection with any
Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all fees and expenses of Lender's counsel,
whether internal or outside, and the cost of any required counsel opinions
related to REMIC or other securitization or tax issues and any Rating Agency
fees.

 

ARTICLE9

 

SALE AND SECURITIZATION OF MORTGAGE

 

Section 9.1                                   Sale of Mortgage and
Securitization.

 

(a)        Lender shall have the right (i) to sell or otherwise transfer the
Loan or any portion thereof as a whole loan, (ii) to sell participation
interests in the Loan, or

(iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transactions referred to in
clauses (i), (ii) and (iii) shall hereinafter be referred to collectively as
"Secondary Market Transactions" and the

 










 

transactions referred to in clause (iii) shall hereinafter be referred to as a
"Securitization". Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as "Securities").

(b)       If requested by Lender, Borrower shall assist Lender,  at Borrower's
reasonable expense, in satisfying the market standards to which Lender
customarily adheres or which may be required in the marketplace or by the Rating
Agencies or any Governmental Authority in connection with any Secondary Market
Transactions, including to:

(i)        (A) provide updated financial and other information with respect to
the Property, the business operated at the Property, Borrower and the Manager,
(B) provide updated budgets relating to the Property, and (C) provide updated
appraisals, market studies, environmental reviews and reports (Phase I's and, if
appropriate, Phase II's), property condition reports and other due diligence
investigations of the Property (the "Updated Information"), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;

 

(ii)       provide opinions of counsel, which may be relied upon by Lender, the
Rating Agencies, and their respective counsel, agents and representatives, as to
fraudulent conveyance and true sale or any other opinion customary in Secondary
Market Transactions or required by the Rating Agencies with respect to the
Property and Borrower and its Affiliates, which counsel and opinions shall be
satisfactory to Lender and the Rating Agencies;

 

(iii)      provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

 

(iv)       execute amendments to the Loan Documents and Borrower's
organizational documents requested by Lender; provided, however, that Borrower
shall not be required to modify or amend any Loan Document if such modification
or amendment would (A) change the interest rate, the stated maturity or the
amortization of principal as set forth herein or in the Note, or (B) modify or
amend any other material economic term of the Loan.

 

(c)        Upon request, Borrower shall furnish to Lender from time to time such
financial data and financial statements as Lender determines to be necessary,
advisable or appropriate for complying with any applicable law (including those
applicable to Lender or any Servicer (including, without limitation and to the
extent applicable, Regulation AB)) within the timeframes necessary, advisable or
appropriate in order to comply with such applicable law.

 










 

Section 9.2                               Securitization Indemnification.

 

(a)        Borrower understands that information provided to Lender by Borrower
and its agents, counsel and representatives, including information contained in
the Certification of Borrower may be included in disclosure documents in
connection with the Securitization, including an offering circular, a
prospectus, prospectus supplement, private placement memorandum or other
offering document (each, a "Disclosure Document") and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the "Securities Act"), or the Securities and Exchange
Act of 1934, as amended (the "Exchange Act"), and may be made available to
investors or prospective investors in the Securities, the Rating Agencies and
service providers relating to the Securitization.

(b)       Borrower shall provide in connection with each of (i) a preliminary
and a final private placement memorandum or (ii) a preliminary and final
prospectus or prospectus supplement, as applicable, an agreement (A) certifying
that Borrower has examined such Disclosure Documents specified by Lender and
that each such Disclosure Document, as it relates to Borrower, Guarantor,
Borrower's Affiliates, the Property, Manager and all other aspects of the Loan,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 9.2, Lender hereunder shall include its
officers and directors), the Affiliate of Lender ("Lender Affiliate") that has
filed the registration statement relating to the Securitization (the
"Registration Statement"), each of its directors, each of its officers who have
signed the Registration Statement and each Person that controls the Affiliate
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the  "Lender Group"), Lender Affiliate, and any
other placement agent or underwriter with respect to the Securitization, each of
their respective directors and each Person who controls Lender Affiliate or any
other placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the "Underwriter
Group") for any losses, claims, damages or liabilities (collectively, the
"Liabilities") to which Lender, the Lender Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of, or are based upon, any
untrue statement or alleged untrue statement of any material fact contained in
such sections or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such sections, in light of the
circumstances under which they were made, not misleading, and (C) agreeing to
reimburse Lender, the Lender Group and/or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Lender Group and/or the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that Borrower will be liable in any such case under clauses
(B) or (C) above only to the extent that any such Liability arises out of, or is
based upon, any such untrue statement or omission made therein in reliance upon,
and in conformity with, information furnished to Lender by or on behalf of
Borrower in connection with the preparation of the Disclosure Document or in
connection with the underwriting or closing of the Loan, including financial
statements of Borrower, operating statements and rent rolls with respect to the

 










 

Property. This indemnity agreement will be in addition to any liability which
Borrower may otherwise have.

(c)        In connection with any Exchange Act Filing, Borrower shall (i)
indemnify Lender, the Lender Group and the Underwriter Group for Liabilities to
which Lender, the Lender Group and/or the Underwriter Group may become subject
insofar as the Liabilities arise out of, or are based upon, the omission or
alleged omission to state in the Disclosure Document a material fact required to
be stated in the Disclosure Document in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading, and (ii) reimburse Lender, the Lender Group and/or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
the Lender Group and/or the Underwriter Group in connection with defending or
investigating the Liabilities.

 

(d)       In connection with any  ecuritization,     Borrower  shall (i)
indemnify Lender, the Lender Group and the Underwriter Group for Liabilities to
which Lender, the Lender Group and/or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon, any error or omission
in any Disclosure Document and (ii) reimburse Lender, the Lender Group_ and/or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Lender Group and/or the Underwriting Group in connection with
defending or investigating the Liabilities.

 

(e)        Promptly after receipt by  an  indemnified  party  under  this
Section 9.2 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying
party  under  this Section 9.2, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the indemnifying party will
not relieve the indemnifying party from any liability which the indemnifying
party may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to the indemnifying party. In the event that
any action is brought against any indemnified party, and  it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified  party.  After notice from the indemnifying party to such
indemnified party under this Section 9.2,  such indemnified party shall pay for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party at the cost of the indemnifying party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel

 










 

unless an indemnified party shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to the indemnifying party.

 

(f)        In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.2(b) or
ill is for any reason held to be unenforceable as to an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.2(b) or ill, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 1l(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) Lender Affiliate's and Borrower's relative knowledge and access to
information concerning the matter with respect to which the claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and (iii)
any other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(g)       The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

Section 9.3 Intentionally Omitted. Section 9.4 Severance Documentation.

Lender, without in any way limiting Lender's other rights hereunder, in its sole
and absolute discretion, shall have the right, at any time (whether prior to or
after any sale, participation or Securitization of all or any portion of the
Loan), to require the Borrower to execute and deliver "component" notes and/or
modify the Loan in order to create one or more senior and subordinate notes
(i.e., an A/B or A/B/C structure) and/or one or more additional components of
the Note or Notes (including the implementation of a mezzanine loan structure),
reduce the number of components of the Note or Notes, revise the interest rate
for each component, reallocate the principal balances of the Notes and/or the
components, increase or decrease the monthly debt service payments for each
component or eliminate the component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), provided that the Outstanding Principal
Balance of all components immediately after the effective date of such
modification equals the Outstanding Principal Balance immediately prior to such
modification and the weighted average of the interest rates for all components
immediately after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification. At Lender's
election, each note comprising the Loan may be subject to one or more
Securitizations. Lender shall have the right to modify the Note and/or Notes and
any components in accordance with this Section 9.4 and, provided that such
modification shall comply with the terms of this Section 9.4,

 










 

it shall become immediately effective. If requested by Lender, Borrower shall
promptly execute an amendment to the Loan Documents to evidence any such
modification. Borrower shall (1)  cooperate with all reasonable requests of
Lender in order to establish the "component" notes, and (2) execute and deliver
such documents as shall be required by Lender and any Rating Agency in
connection therewith, all in form and substance satisfactory to Lender and
satisfactory to any Rating Agency, including, without limitation, the severance
of security documents if requested. In the event Borrower fails to execute and
deliver such documents to Lender within five (5) Business Days following such
request by Lender, Borrower hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrower hereby ratifying all that such attorney shall do by
virtue thereof. It shall be an Event of Default under this Agreement, the Note,
the Mortgage and the other Loan Documents if Borrower fails to comply with any
of the terms, covenants or conditions of this Section 9.4 after expiration of
ten (10) Business Days after notice thereof.

 

ARTICLE 10 DEFAULTS

Section 10.1                             Events of Default.

(a)       Each of the following events shall constitute an event of default
hereunder (an "Event of Default"):

(i)         if (A) the Obligations are not paid in full on the Maturity Date,
(B) any regularly scheduled monthly payment of interest, and, if applicable,
principal due under the Note is not paid in full on or by the applicable Monthly
Payment Date, (C) any prepayment of principal due under this Agreement or the
Note is not paid when due, (D) the Prepayment Fee is not paid when due, or (E)
any deposit to the Reserve Funds is not made on the required deposit date
therefor;

 

(ii)        if any other amount payable pursuant to this  Agreement, the Note or
any other Loan Document (other than as set forth in the foregoing clause (i)) is
not paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with  such failure  continuing  for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

 

(iii)      if any of the Taxes or Other Charges are not paid when due (provided
that it shall not be an Event of Default ifthere are sufficient funds in the Tax
Account to pay such amounts when due, no other Event of Default is then
continuing and Servicer fails to make such payment in violation of this
Agreement);

 

(iv)      if the Policies are not (A) delivered to Lender and (B) kept in full
force and effect, each in accordance with the terms and conditions hereof;

 










 

(v)       if Borrower breaches or permits or suffers a breach of the provisions
of Section 4.2.1;

(vi)      if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender, including but not limited to the Certification of Borrower, shall have
been false or misleading in any material respect as of the date such
representation or warranty was made;

(vii)     if Borrower or Guarantor shall make an assignment for the benefit of
creditors;

(viii)    if a receiver, liquidator or trustee shall be appointed for Borrower
or Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within thirty (30) days following its filing;

 

(ix)      if Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein  in contravention
of the Loan Documents;

(x)       intentionally omitted;

(xi)      if Borrower breaches any representation, warranty or covenant
contained in Section 3.1.24 or Section 3.1.46 hereof;

(xii)     if Borrower shall be in default under any mortgage or security
agreement covering any part of the Property whether it be superior, pari passu
or junior in Lien to the Mortgage;

(xiii)    subject to Borrower's right to contest as provided in  Section 3.6 of
the Mortgage, if the Property becomes subject to any mechanic's, materialman's
or other Lien except a Lien for Taxes not then due and payable;

(xiv)    except as expressly permitted herein, the alteration, improvement,
demolition or removal of any of the Improvements without the prior consent of
Lender;

(xv)      if, without Lender's prior written consent, (i) the Management
Agreement is terminated, (ii) the ownership, management or control of Manager is
transferred, (iii) there is a material change in the Management

 










 

Agreement, or (iv) if there shall be a material default by Borrower under the
Management Agreement;

(xvi)    if Borrower ceases to continuously operate the Property or any material
portion thereof as a hotel for any reason whatsoever (other than temporary
cessation in connection with any repair or renovation thereof undertaken with
the consent of Lender);

(xvii)   if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xvi) above or in subsections (xviii) to (xxvi) below, and such Default
shall continue for ten (10) days after notice to Borrower from Lender, in the
case of any such Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice to Borrower from Lender in the case of any
other such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period,
and provided further that Borrower shall have commenced to cure such Default
within such 30-day period shall and thereafter diligently and expeditiously
proceed to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed sixty (60) days;

 

(xviii)  if Borrower or any Person owning a direct or indirect ownership
interest in Borrower shall be convicted of a Patriot Act Offense by a court of
competent jurisdiction;

(xix)    if  Borrower  breaches  any  covenant  contained   m Section 4.1.7
hereof and such failure continues for ten (10) Business Days following written
notice from Lender;

(xx)     except as expressly permitted pursuant to the Loan Documents, if
Borrower or any other Person grants any easement, covenant or restriction (other
than the Permitted Encumbrances) over the Property;

(xxi)    if Borrower breaches the negative covenant contained in Section 4.2.16
hereof or acts or neglects to act in such a manner as to be considered a default
under any of the Operating Agreements;

(xxii)   intentionally omitted;

(xxiii)  if without Lender's prior consent, there is any material change in the
Franchise Agreement (or any successor franchise agreement);

(xxiv)  if a default has occurred and continues beyond any applicable cure
period under the Franchise Agreement (or any successor franchise agreement) if
such default permits the Franchisor to terminate or cancel the Franchise
Agreement (or any successor franchise agreement);

 










 

(xxv)    if Borrower fails to comply with the provisions of Section hl hereof or
the provisions of the Cash Management Agreement relating to the establishment of
a Clearing Account or Cash Management Account, or with the institution and
operation of cash management as provided herein and therein; or

(xxvi)   if there shall occur any other event which is defined as an Event of
Default in this Agreement or in any other Loan Document or if there shall be a
default under any of the other Loan Documents beyond any applicable cure periods
contained in such Loan Documents, whether as to Borrower, Guarantor or the
Property, or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Obligations or to permit Lender to accelerate the maturity of all
or any portion of the Obligations.

 

(b)       Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above) and at any time
thereafter, Lender may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, take such action, without notice or demand, that Lender deems advisable
to protect and enforce its rights against Borrower and in and to the Property,
including declaring the Obligations to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Property, including all rights or
remedies available at law or in equity; and upon any Event of Default
described  in clauses (vii), (viii) or (ix) above, the Obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

Section 10.2                             Remedies.

(a)        Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents executed and delivered by, or applicable to, Borrower or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the
other  Loan Documents. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any "one
action" or "election of remedies" law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender

 










 

shall remain in full force and effect until Lender has exhausted all of its
remedies against the Property and the Mortgage has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Obligations or the Obligations
have been paid in full.

(b)       Lender shall have the right from time to time to partially foreclose
the Mortgage in any manner and for any amounts secured by the Mortgage then due
and payable as determined by Lender in its sole discretion, including the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Mortgage to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire Outstanding Principal Balance, Lender may foreclose the Mortgage to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Mortgage as Lender may elect. Notwithstanding
one or more partial foreclosures, the Property shall remain subject to the
Mortgage to secure payment of the sums secured by the Mortgage and not
previously recovered.

 

(c)        Lender shall have the right from time to time to sever the Note and
the other Loan Documents into one or more separate notes, mortgages and other
security documents (the "Severed Loan Documents") in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to  Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender's intent to exercise its
rights under such power. Except as may be required in connection with a
Securitization  pursuant  to Section 9.1 hereof, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents.

 

(d)       Any amounts recovered from the Property or any other collateral for
the Loan after an Event of Default may be applied by Lender toward the payment
of any interest and/or principal of the Loan and/or any other amounts due under
the Loan Documents, in such order, priority and proportions as Lender in its
sole discretion shall determine.

Section 10.3                              Lender's Right to Perform.

 

If Borrower fails to perform any covenant or obligation contained herein and
such failure shall continue for a period of five (5) Business Days after
Borrower's receipt of written

 










 

notice thereof from Lender, without in any way limiting Lender's right to
exercise any of its rights, powers or remedies as provided hereunder, or under
any of the other Loan Documents, Lender may, but shall have no obligation to,
perform, or cause the performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Obligations (and to the extent permitted under
applicable laws, secured by the Mortgage and the other Loan Documents) and shall
bear interest thereafter at the Default Rate. Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.

 

Section 10.4                                Remedies Cumulative.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender's rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender's sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to  Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

ARTICLE 11 MISCELLANEOUS

Section 11.1                                Survival; Successors and Assigns.

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Obligations are outstanding and unpaid unless a longer period is expressly set
forth herein or in the other Loan Documents. Whenever in  this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 11.2                                Lender's Discretion.

 

Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a

 










 

Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender's determination of Rating
Agency criteria, shall be substituted therefor.

 

Section 11.3                                Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE IN WHICH THE PROPERTY
IS LOCATED AND THE APPLICABLE LAWS OF

THE UNITED STATES OF AMERICA. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE INSTITUTED IN THE COURTS HAVINO JURISDICTION IN THE CITY
AND/OR COUNTY IN WHICH THE PROPERTY IS LOCATED, AND EACH OF LENDER AND BORROWER
HEREBY WAIVES ANY OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.

 

Section 11.4                                Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party or parties against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

 

Section 11.5                                Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder or under any other Loan Document,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled  to under
the Loan Documents in its sole and absolute discretion.

 

Section 11.6                                Notices.

 

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a "Notice") required, permitted or desired to be given
hereunder shall be in writing and shall be sent by telefax (with answer back
acknowledged) or by registered or

 










 

certified mail, postage prepaid, return receipt requested, or delivered by hand
or by reputable overnight courier, addressed to the party to be so notified at
its address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by telefax if sent during
business hours on a Business Day (otherwise on the next Business Day), (c) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and

(d)  on the next Business Day if sent by an overnight commercial courier, in
each case addressed to the parties as follows:

 

If to Lender:                                             Starwood Mortgage
Capital LLC

160I Washington Avenue, Suite 800 Miami Beach, Florida 33139 Attention: Ms.
Leslie K. Fairbanks Facsimile No. (305) 695-5539

 

with a copy to:                                         Winstead PC

201 North Tryon Street Suite 2000

Charlotte, North Carolina 28202 Attention: Jeffrey J. Lee, Esq.

Facsimile No.: (704) 339-1701

 

and with a copy to:                                  Wells Fargo Commercial
Mortgage Services Duke Energy Center

550 South Tryon St., 12th Floor

MAC D1086-120

Charlotte, North Carolina 28202

Attention: Asset Manager - Starwood Mortgage Capital Facsimile No.: (704)
715-0036

 

 

If to Borrower: Treemont Capital Partners III, LP 1415 South Voss #110-94

Houston, Texas 77057 Attention: Philip A. McCrae

 

 

with a copy to: Sneed, Vine & Perry, P.C.

900 Congress Avenue, Suite 300
Austin, Texas 78701 Attention: Adam S. Wilk Facsimile No. 512-476-1825

 

Any party may change the address to which any such Notice is  to be
delivered  by furnishing ten (10) days written notice of such change to the
other parties in accordance with the provisions of this Section 11.6. Notices
shall be deemed to have been given on the date as set forth above, even if there
is an inability to actually deliver any such Notice because of a changed address
of

 










 

which no Notice was given, or there is a rejection or refusal to accept any
Notice offered for delivery. Notice for any party may be given by its respective
counsel. Additionally, Notice from Lender may also be given by Servicer and
Lender hereby acknowledges and agrees that Borrower shall be entitled to rely on
any Notice given by Servicer as if it had been sent by Lender.

 

Section 11.7                              Trial by Jury.

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIYER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE  AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN  ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIYER.

 

Section 11.8                              Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 11.9                              Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 11.10 Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 










 

Section 11.11 Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 11.12 Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, neither Lender nor
its agents shall be liable for any monetary damages and Borrower's sole remedy
shall be limited to commencing an  action seeking injunctive relief or
declaratory judgment. Any action or proceeding to  determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

 

Section 11.13 Expenses; Indemnity.

 

(a)        Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all costs and expenses (including
reasonable attorneys' fees and disbursements) incurred by Lender in connection
with (i) Borrower's ongoing performance of and compliance with Borrower's
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements;
(ii) Lender's ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan  Documents  on its
part  to be performed  or complied  with after the Closing  Date; (iii) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower;
(iv) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (v) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the
other   Loan   Documents,   the  Property   or  any  other   security   given   for  the  Loan; (vi) enforcing
any Obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement  in  the nature  of a "work-out"  or of any
insolvency or bankruptcy

 










 

proceedings, including, but not limited to any servicer or special servicer
fees, and (vii) Borrower's failure to comply with the requirements of Section
4.1.15 or Section 9.1 hereof; provided, however, that Borrower shall not be
liable for the payment of any such costs and expenses to the extent the same
arise by reason of the active gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any costs due and payable to Lender may be paid, at
Lender's election in its sole discretion, from any amounts in the Cash
Management Account.

 

(b)        Borrower shall indemnify, defend and hold harmless Lender from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Lender in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against Lender
in any manner relating to or arising out of (i) any breach by Borrower of its
Obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, (ii) the use or intended use of the
proceeds of the Loan, (iii) any information provided by or on behalf of
Borrower, or contained in any documentation approved by Borrower; (iv) ownership
of the Mortgage, the Property or any interest therein, or receipt of any Rents;
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vii)
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property; (viii) any failure of the Property to
comply with any Legal Requirement; (ix) any claim by brokers, finders or similar
persons claiming to be entitled to a commission in connection with any Lease or
other transaction involving the Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (x) the claims of any lessee
of any portion of the Property or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease (collectively, the
"Indemnified Liabilities"); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the active gross negligence, illegal acts, fraud or willful
misconduct of Lender. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall  pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.

 

Section 11.14 Schedules Incorporated.

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 










 

Section 11.15 Offsets, Counterclaims and Defenses.

 

Any assignee of Lender's interest in and to this Agreement and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

 

Section 11.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)        Borrower and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b)       This Agreement and the other Loan Documents are solely for the benefit
of Lender and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender any right to insist upon
or to enforce the performance or observance of any of the Obligations contained
herein or therein. All conditions to the obligations of Lender to make the Loan
(and disburse Reserve Funds) hereunder are imposed solely and exclusively for
the benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or make any disbursement of
Reserve Funds) in the absence of strict compliance with any or all thereof and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender's sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 11.17 Publicity.

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Lender
Affiliate or any of their affiliates shall be subject to the prior written
approval of Lender. Borrower hereby agrees that Lender and its affiliated
entities and its subsidiaries, may publicly identify details of the Loan in
their respective advertising and public communications of all kinds, including,
but not limited to, press releases, direct mail, newspapers, magazines,
journals, e-mail or internet advertising or communications. Such details may
include the name of the Property, the address of the Property, the amount of the
Loan, the names of the Borrower and/or Guarantor, the Closing Date, and a
description of the size and location of the Property.

 










 

Section 11.18 Waiver of Marshalling of Assets.

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower's members or partners, as applicable, and others with interests in
Borrower, and of the Property, and shall not assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property for the collection of the
Obligations without any prior or different resort for collection, or of the
right of Lender to the payment of the Obligations out of the net proceeds of the
Property in preference to every other claimant whatsoever.

 

Section 11.19 Waiver of Offsets/Defenses/Counterclaims.

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents or otherwise to offset any obligations to make the payments
required by the Loan Documents. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.

 

Section 11.20 Conflict; Construction of Documents; Reliance.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan, without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender's exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 11.21 Brokers and Financial Advisors.

 

Borrower hereby represents that, except for Pinnacle Hotel Finance ("Broker"),
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower will pay Broker a commission pursuant to a separate
agreement. Borrower shall indemnify, defend and hold

 










 

Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind (including Lender's reasonable attorneys' fees and
expenses) in any way relating to or arising from a claim by any Person
(including Broker) that such Person acted on behalf of Borrower or Lender in
connection with the transactions contemplated herein.  The  provisions  of  this
Section 11.21 shall survive the expiration and termination of this Agreement and
the payment of the Obligations.

 

Section 11.22 Exculpation.

 

Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the Obligations contained in the
Note, this Agreement, the Mortgage or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Mortgage and the
other Loan Documents, or in the Property, the Gross Revenues or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower's interest in the Property, in the Gross Revenues and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this Section 11.22 shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; (f) constitute a prohibition against
Lender to seek a deficiency judgment against Borrower in order to fully realize
the security granted by the Mortgage or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against the Property;
or (g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including reasonable attorneys' fees and costs reasonably incurred)
arising out of or in connection with the following (all such liability and
obligation of Borrower for any or all of the following being referred to herein
as "Borrower's Recourse Liabilities"):

 

(i)         fraud, gross negligence, willful misconduct, misrepresentation or
failure to disclose a material fact by or on behalf of Borrower, Guarantor, any
Affiliate of Borrower or Guarantor, or any of their respective agents or
representatives in connection with the Loan;

 

(ii)        the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in any other Loan

 










 

Document concerning environmental laws, hazardous substances and/or asbestos and
any indemnification of Lender with respect thereto in either document;

 

(iii)      wrongful removal or destruction of any portion of the Property or
damage to the Property caused by willful misconduct or gross negligence;

 

(iv)      any material, physical waste at the Property;

(v)        the forfeiture by Borrower of the Property, or any portion thereof,
because of the conduct or purported conduct of criminal activity by Borrower or
Guarantor or any of their respective agents or representatives in connection
therewith, including by reason of any claim under the Racketeer Influenced and
Corrupt Organizations Act ("RICO");

 

(vi)      the misapplication, misappropriation or conversion by or on behalf of
Borrower (including, without limitation, in connection with the institution or
operation of cash management as provided in the Loan Documents) of (A) any
Insurance Proceeds actually received by or on behalf of Borrower which were paid
by reason of any loss, damage or destruction to the Property,

(B) any Awards or other amounts actually received in connection with the
Condemnation of all or a portion of the Property, or (C) any Gross Revenues
(including Rents, security deposits, advance deposits or any other deposits)
actually received by or on behalf of Borrower;

(vii)     failure to pay charges for labor or materials or  other charges that
can create Liens on any portion of the Property;

 

(viii)    any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender in
accordance with the provisions of the Loan Documents;

(ix)      the failure to pay Taxes (except to the extent (A) there is
insufficient cash flow from the Property to pay such Taxes and/or (B) amounts
have been deposited with Lender sufficient to pay the Taxes pursuant to the Loan
Documents, and the same are not applied toward payment of such Taxes);

 

(x)       failure to obtain and maintain the fully paid for Policies in
accordance with Section 5.1.1 hereof (except to the extent that any such failure
is the result of the non-payment of the premiums therefore and (A) there is
insufficient cash flow from the Property to pay for such Policies and/or (B)
amounts have been deposited with Lender sufficient to pay the Policies pursuant
to the Loan Documents, and the same are not applied toward payment of such
Policies);

 

(xi)       the failure to permit on-site inspections of the Property to the
extent required by, and in accordance with, the terms and provisions of this

 










 

Agreement and the Mortgage and such failure continues for ten (10) days after
receipt of written notice from Lender of such failure;

(xii)     the failure to provide financial information to the extent required
by, and in accordance with, the terms and provisions of this Agreement and the
Mortgage and such failure continues for thirty (30) days after receipt of
written notice from Lender of such failure;

(xiii)    the failure to timely appoint a new property manager upon the request
of Lender after the occurrence of any of the events set forth in Section

7.3 hereof and such failure continues for ten (10) days after receipt of written
notice from Lender of such failure;

(xiv)    the failure by Borrower or Guarantor to cooperate with Lender's
execution of a Secondary Market Transaction pursuant to the terms and provisions
of Section 9.1;

 

(xv)      Borrower's indemnification  of  Lender  set  forth  in Section 9.2
hereof;

(xvi)    the failure of Borrower to timely file and pay any personal property
taxes as required by governmental authorities;

(xvii)   the failure of Borrower to complete any PIP Work to the satisfaction of
Franchisor or any replacement Franchisor under a new, amended, or replacement
franchise agreement and/or

(xviii)  the blanket insurance policy insuring the Property either (i) covers
more than seven (7) locations (inclusive of the Property) at any time or (ii)
the annual aggregate cap divided by the number of properties covered by such
policy at any time is not equal to at least Two Million Dollars ($2,000,000.00);

(xix)    Borrower fails to comply with the provisions of Sections

3.1.24 or 3.1.46 hereof.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 11ll(b) or any other provisions of
the Bankruptcy Code to  file a claim for the full amount of the Obligations or
to require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a "Springing Recourse Event"): (i) Borrower fails to comply with the
provisions of Section 3.1.24 hereof or breaches a representation contained in
Section 3.1.46 and such failure or breach results in the substantive
consolidation of any of Borrower's assets with the assets of any other Person;
(ii) Borrower fails to obtain Lender's prior consent to any subordinate
financing secured by the Property or other voluntary Lien encumbering the
Property; (iii) Borrower fails to obtain Lender's prior consent to any Transfer
of the Property or any interest therein or any Transfer of any direct or
indirect interest in Borrower, in either case as required by the Mortgage

 










 

or this Agreement other than a Permitted Transfer; (iv) Borrower files a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (v) the filing of an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law by any other Person in which Borrower and/or Guarantor colludes
with or otherwise assists such Person, and/or Borrower and/or Guarantor solicits
or causes to be solicited petitioning creditors for any involuntary petition
against Borrower by any Person; (vi) Borrower and/or Guarantor files an answer
consenting to, or otherwise acquiescing in, or joining in, any involuntary
petition filed against it by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (vii) Borrower or any
Affiliate, officer, director or representative which controls Borrower consents
to, or acquiesces in, or joins in, an application for the appointment of a
custodian, receiver, trustee or examiner for Borrower or any portion of the
Property; (viii) Borrower and/or Guarantor makes an assignment for the benefit
of creditors or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; or (ix) if Guarantor (or any
Person comprising Guarantor), Borrower or any Affiliate of any of the foregoing,
in connection with any enforcement action or exercise or assertion of any right
or remedy by or on behalf of Lender under or in connection with the Guaranty,
the Note, the Mortgage or any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind, or asserts in
a pleading filed in connection with a judicial proceeding any defense against
Lender or any right in connection with any security for the Loan; or (x) the
Franchise Agreement terminates or expires, until such time as (Y) a replacement
franchise agreement, which is satisfactory to Lender in Lender's sole
discretion, is entered into for the Property and (Z) a satisfactory comfort
letter, in Lender's sole discretion, is delivered to Lender.

 

Section 11.23 Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including the Loan Application dated August 26, 2016 (as
amended) submitted by Guarantor to Lender, are superseded by the terms of this
Agreement and the other Loan Documents. In  addition, Borrower hereby agrees
that it is not relying on and has not relied on any representations, warranties
or statements, whether written or oral, of the Lender, any Affiliate of the
Lender or any other party in connection with its decision to enter into the
transaction described in this Agreement and the related Loan Documents and that
this Agreement and the related Loan Documents set forth the entire set of
representations, warranties and understandings of the Borrower with respect to
the transaction described herein and in the Loan Documents.

 

Section 11.24 Servicer.

 

At the option of Lender, the Loan may be serviced by a servicer (the "Servicer")
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the "Servicing Agreement") between
Lender and Servicer.

 










 

Section 11.25 Joint and Several Liability.

If more than one Person has executed this Agreement as "Borrower," the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.

Section 11.26 Creation of Security Interest.

 

Notwithstanding any other provision set forth in this Agreement, the Note, the
Mortgage or any of the other Loan Documents, Lender may at any time create a
security interest in all or any portion of its rights under this Agreement, the
Note, the Mortgage and any other Loan Document (including the advances owing to
it) in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.

 

Section 11.27 Assignments and Participations.

(a)        Lender may assign, without the consent of Borrower, to one or more
Persons all or a portion of its rights and obligations under this Agreement and
the other Loan Documents.

(b)       Upon such execution and delivery, from and after  the effective date
specified in the related assignment and acceptance agreement, the assignee
thereunder shall be a party hereto and shall have the rights and obligations of
Lender hereunder to the extent of its interest in the Loan.

(c)        Lender may sell participations to one or more Persons  in or to all
or a portion of its rights and obligations under this Agreement; provided,
however, that

(i) Lender's obligations under this Agreement shall remain unchanged, (ii)
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) Lender shall remain the holder of any
Note for all purposes of this Agreement, and (iv) Borrower shall continue to
deal solely and directly with Lender in connection with Lender's rights and
obligations under and in respect of this Agreement and the other Loan Documents.

 

Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 11.27, disclose to the
assignee or participant or proposed assignees or participants, as the case may
be, any information relating to Borrower or any of its Affiliates or to any
aspect of the Loan that has been furnished to Lender by or on behalf of the
Borrower or any of its Affiliates.

 

Section 11.28 Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 










 

Section 11.29 Set-Off.

 

In addition to any rights and remedies of Lender provided by this Agreement and
by law, Lender shall have the right in its sole discretion, without prior notice
to Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Lender or any Affiliate thereof to or
for the credit or the account of Borrower. Lender agrees promptly  to notify
Borrower after any such set-off and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

[NO FURTHER TEXT ON THIS PAGE]

 










 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

TREEMONT CAPITAL PARTNERS III, LP, a Texas

limited partnership

 

By:                                                                   Treemont
Capital Partners III GP, LLC, a Texas limited liability company, its general
partner

 

By:                                                                                                                   Treemont
Investments, Inc., a Texas corporation, its sole member

 

By:       /s/ Philip A. McRae

Name: Philip A. McRae

Title:  President

 

Loan Agreement (Home2Suites Lubbock)

 










 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

 

STARWOOD MORTGAGE CAPITAL

LLC, a Delaware limited liability company

 

By:

/s/ Leslie K. Fairbanks

Name: Leslie K. Fairbanks

Title: Executive Vice President

 

Loan Agreement (Home2Suites Lubbock)

 










 

SCHEDULE I

 

RENT ROLL

 

NIA

 










 

SCHEDULE II

 

REQUIRED REPAIRS

 

None.

 










 

 

EXHIBIT A

 

Legal Description

 

Tract I:

Tract "A", HOME 2 LUBBOCK, an Addition to the City of Lubbock, Lubbock County,
Texas, according to the map, plat and/or dedication deed thereof recorded May 7,
2014 under County Clerk File No. 2014016086, Official Public Records, Lubbock
County, Texas.

 

Tract II:

As created in Declaration of Restrictions and Reciprocal Easement Agreement
recorded in Volume 10138, Page 14, Official Public Records, Lubbock County,
Texas; in First Amendment recorded April 21, 2011 under County Clerk File No.
2011012478, Official Public Records, Lubbock County, Texas and in Ratification
and Correction recorded July 31, 2013 under County Clerk File No. 2013030944,
Official Public Records, Lubbock County, Texas.

 

FOR INFORMATIONAL PURPOSES ONLY: TAX PARCEL ID#R325521

 

 

 



